EXHIBIT D
                                     CONFIDENTIAL INVESTIGATORY REPORT

To:              Melinda Stoops, Associate Vice President for Student Affairs and Student Title IX Coordinator
                 Corey Kelly, Associate Dean of Students

From:            Jennifer Davis, Jenn Davis LLC
                 Kristen O’Driscoll, Assistant Dean of Students

Date:            June 11, 2019

Re:              Case
                 Report by Jane Roe              (BC ’ ) of Sexual Misconduct by John Doe          (BC ’ )


        I.              Scope of Investigation

Jennifer Davis and Kristen O’Driscoll (“the Investigators”) investigated a report made by Complainant
Jane Roe           (“Jane ”), a              student at Boston College (“BC” or the “University”) of alleged
sexual misconduct by John Doe                 (“John”), also a              at BC (the “Alleged Incident”).
Jane alleged that this sexual misconduct occurred during the early morning hours of
        , in the form of a non-consensual touching in                  at “           ” and then in John's
              Mr. Doe
room in                               (known as “          ”), both while Jane was in a state of
incapacitation due to alcohol. In summary, Jane alleged that John approached her while she was
                               1

standing in line at            , put his arm around her waist and pulled her towards him, asked her back to
his room, and subsequently engaged in kissing, touching of intimate body parts, and then penetrated her
vagina with his penis, all while she was incapacitated and therefore unable to consent to sexual
interaction.

John denied that he touched Jane in a sexual manner while in                    . He also denied observing
any indication that Jane was incapacitated due to alcohol while he was with her on                            ,
including while they were at             , walking to          , or in his suite, or when the parties were in
his room. John admitted that he and Jane had a sexual interaction (and that he penetrated her vagina
with his penis) while in his room; he stated that their sexual interaction was, at all times, consensual.

        II.             Relevant Provisions of Boston College Student Sexual Misconduct Policy

The Alleged Incident occurred during the              academic year. Accordingly, the definitions that
appear in the             Sexual Misconduct Policy (the “Policy”) are applicable in this matter. Section
4.4.6 of the Boston College Student Guide sets forth the Policy, which prohibits all forms of sexual
misconduct, including but not limited to, sexual harassment, sexual assault, stalking, and intimate partner
violence, whether perpetrated by a stranger or acquaintance, whether occurring on or off campus, and
whether directed against a member of the Boston College community or someone outside that
community. At the time of the Alleged Incident, Section III of the Policy defined prohibited conduct to
include the following, in pertinent part:


1
    “
                                       ).
   Sexual Misconduct is a broad term that encompasses a range of behaviors including all forms of
    sexual harassment, including sexual assault, as well as other forms of misconduct or violence of
    a sexual nature, including, without limitation, intimate partner violence, stalking, and sexual
    exploitation.

   Sexual Assault is any sexual contact or sexual penetration with another individual without
    consent.

        o   Sexual Contact includes intentional contact with the intimate parts of another person,
            causing another person to touch one’s intimate parts, or disrobing or exposure of another
            person without permission. Intimate parts may include the breasts, genitals, buttocks,
            groin, mouth, or any other part of the body that is touched in a sexual manner. Sexual
            contact includes kissing and attempted sexual penetration.

        o   Sexual Penetration includes vaginal or anal penetration, however slight, with a body
            part (e.g., penis, tongue, finger, hand, etc.) or object, or oral penetration involving mouth
            to genital contact.

   Consent is the clear and voluntary agreement to engage in particular sexual activity,
    communicated through mutually understandable words or actions. Consent is always freely
    informed and actively given. Silence or lack of resistance cannot be assumed to imply consent.
    Consent must be ongoing, and it may be withdrawn at any time. Consent for one sexual act does
    not imply consent for any subsequent sexual activity. Consent may never be obtained through
    use of coercion, intimidation, force, or threats.

    Consent cannot be obtained from an individual who is incapable of giving consent because the
    person:

        o   Has a mental, intellectual, or physical disability;
        o   Is under the legal age to give consent;
        o   Is asleep, “blacked out” unconscious, or physically helpless; or
        o   Is incapacitated, including through the consumption of alcohol or drugs.


   Incapacitation is the inability to make informed, rational judgments and decisions. If alcohol or
    drugs are involved, incapacitation may be assessed by evaluating how the substance has affected
    a person’s decision-making capacity, awareness, and ability to make informed judgments. The
    impact of alcohol and drugs varies from person to person; however, warning signs of possible
    incapacitation include slurred speech, unsteady gait, impaired coordination, inability to perform
    personal tasks such as undressing, inability to maintain eye contact, vomiting, and emotional
    volatility. The perspective of a reasonable person will be considered in the University’s
    determination of whether a person knew, or reasonably should have known under the
    circumstances, whether the other party was incapacitated. Being intoxicated or incapacitated
    does not diminish one’s responsibility to obtain consent and will not be an excuse for sexual
    misconduct.




                                                 2
Section VI of the College’s Student Sexual Misconduct Policy (              ) sets forth the process by
which the College responds to reports of alleged sexual misconduct, including the investigation that may
ensue. The Investigators investigated the Incident pursuant to that policy and process, applying the
requisite preponderance of the evidence standard.

      III.     Process

      A. Jane's Initial Report; Communications with Jane

On                     , Melinda Stoops, Associate Vice President of Student Affairs/Student Title IX
Coordinator (“AVP Stoops”) was notified by
             , that Jane had reported to her that over the weekend (                   ) a member of the
              (later identified as John had engaged in sexual activity with her in his room in
without her consent, while she was intoxicated, and that she did not remember “a lot of what happened.”

On                       , AVP Stoops met with Jane to discuss the incident she had reported on
              . Jane shared with AVP Stoops that she was intoxicated and had “blacked out” at times
throughout the evening-early morning of                       , including during much of the sexual
interaction that she had with John. Jane reported that there “was penetration,” and that she attempted
to stop John from removing her underwear. AVP Stoops discussed multiple resources with Jane
including the option to go through the student conduct process.

On                   , Jane emailed AVP Stoops and Dean Monica St. Louis stating she wanted to go
forward with an investigation.

On                         , Associate Dean of Students Corey Kelly (“Dean Kelly”) emailed Jane to set up
a time to meet.

On                    , Dean Kelly met with Jane and provided her with information related to the
sexual misconduct investigation process and BC “Stay Away” orders. Jane informed Dean Kelly she
wanted to go forward with the investigation process. On                 , “Stay Away” orders were
issued by Dean Kelly to both Jane and    John  via email.

      B. Initial Notice to John of Jane's Report; Communications with John

On                     , Dean Kelly met with John to inform him of Jane allegations, explain the
sexual misconduct investigation process, and review the terms of the Stay Away Order. Dean Kelly
explained to John that he would receive written notification of Jane's allegations and the policy
sections that were implicated by those allegations, from Dean Kristen O’Driscoll (“Dean O’Driscoll”).2

      C. Initial Interview of Jane and Opportunity to Review Interview Summary

On                 , Dean O’Driscoll emailed Jane to arrange for an interview with the Investigators.
Dean O’Driscoll informed Jane that she could bring an advisor of her choice to the interview, and she


2
    This Notice was sent to John on      , as described below.

                                                        3
provided Jane with a copy of the Policy. Jane responded on                             and agreed to go
forward with an interview on              93.

On                   , the Investigators interviewed Jane for approximately 2 hours in the Office of the
Dean of Students (the “Office”). Jane was accompanied, at this interview, by                   , (BC
Mr. Doe ‘ ) (“      ”), whom Jane identified as her support person. The Investigators and Jane
                                                                     4

agreed that they needed more time than the 2 hours for which Jane was available to complete this
interview. Accordingly, they scheduled a “continued first interview” with Jane for                      .
The Investigators interviewed Jane for an additional one hour and 15 minutes on this day.           was
also present, as Jane's support person, for this interview. At the end of the interview, the Investigators
stated that they would contact Jane to schedule a second interview to review additional information
obtained in the Investigation.

On                   , Dean O’Driscoll provided Jane with a written summary of her initial interview
(conducted on                      ) and requested that Jane review it, and provide any comments
within five (5) calendar days. On                   , Jane submitted comments on the summary. The
Investigators considered those comments in preparing a final version of the summary of Jane's initial
interview.5

       D. Written Notice; Initial Interview of John; Opportunity to Review Interview Summary

As referenced above, Dean O’Driscoll notified John in writing on                     that the University
was conducting an investigation into Jane's allegations (the “Notice”). In the Notice, Dean O’Driscoll
stated that based on Jane's initial report and interview, the following Policy provisions (as set forth in
the Student Guide) were potentially implicated:

4.4.6 Sexual Misconduct Policy – Specifically, it is alleged that into the early morning hours of
                   in your residence hall room in                             , you sexually assaulted
                  Mr. Doe ’
Jane Roe                       by engaging in non-consensual sexual contact through kissing and touching
of intimate body parts and penetrating her vagina with your penis without her consent while Ms.
Roe was incapacitated. In addition, and prior to this, it is alleged you engaged in non-consensual
touching in                 at           . This alleged behavior may constitute Sexual Assault, as
defined in the Sexual Misconduct Policy under Section III, Prohibited Behavior.

The Notice directed John to the Policy and informed him that he had the option of having an advisor of
his choice accompany him to his interview(s) with the Investigators. John responded on            ,
      and agreed to an interview on                 .

On                 , the Investigators interviewed John for approximately 2 hours in the Office. John
was accompanied, at this interview, by his advisor/attorney Evan Krutoy (“Attorney Krutoy”). At the end



3
 The Investigators offered to meet with Jane                                                  . The University
was open but classes did not begin until                           . Jane elected to go forward on           ,
4
         did not participate in this investigation as a witness.
5
    See Evidence Binder, at Tab 1.

                                                              4
of the interview, the Investigators stated that they would contact John to schedule a second interview to
review additional information obtained in the Investigation.

On                    , Dean O’Driscoll provided John with a written summary of his initial interview and
requested that John   review it, and provide any comments within five (5) calendar days. On
       Dean O’Driscoll (who had not heard from John) emailed John confirming that he had no
comments. Later on                       , John replied, submitting a photo and Uber receipts.6 On
        , John emailed Dean O’Driscoll, stating that he did have comments on the summary of his initial
interview; he provided these in the email. The Investigators considered those comments in preparing a
final version of the summary of John's initial interview.7

    E. Additional Interviews of Parties; Opportunity to Review Interview Summaries

Jane
                 , the Investigators conducted a second interview of Jane .8 On                , Dean
O’Driscoll provided Jane with a written summary of this interview for her review, and requested that
Jane provide any comments within five (5) calendar days. On                   , Jane submitted
comments on the summary. The Investigators considered those comments in preparing a final summary
of Jane's second interview.9

On                 , the Investigators conducted a third interview of Jane .10 On              , Dean
O’Driscoll provided Jane with a written summary of this interview for her review, and requested that
Jane provide any comments within five (5) calendar days. On                     , Jane submitted
comments on the summary. The Investigators considered those comments in preparing a final summary
of Jane's third interview.11

John

On                 , the Investigators conducted a second interview of John12 On                  , Dean
O’Driscoll provided John with a written summary of this interview for his review, and requested that
John provide any comments within five (5) calendar days. On                   , John submitted
comments on the summary. The Investigators considered those comments in preparing a final summary
of John's second interview.13



6
  See Evidence Binder, at Tabs 27, 31.
7
  See Evidence Binder, at Tab 2.
8
  Jane's support person,                 , was also present for this interview, which was technically the third time that
the Investigators met with Jane
9
  See Evidence Binder, at Tab 3.
10
   Jane's support person,                       , was present for this third interview, but remained outside the
interview, for support only, due to the fact that she was also a witness in the investigation.
11
   See Evidence Binder, at Tab 5.
12 John's
          advisor, Attorney Krutoy, was present for this follow-up interview.
13
   See Evidence Binder, at Tab 4.

                                                           5
       F. Witness Interviews and Tangible Evidence

In addition to the interviews of the parties, the Investigators conducted interviews of the following
witnesses during the course of the investigation, all of whom were identified either by the Investigators, a
party, or a witness, as reasonably likely to have made relevant observations based on personal knowledge.

 Witness           ("Rm. 1")
                                                            Date of Interview(s)
 ("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")
 ("Rm. 1")
     ("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")
 ("Rm. 1")

   ("Rm. 1")

 Roommate 1 ("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")
 ("Rm. 1")
("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")

 ("Rm. 1")


The Investigators obtained and reviewed the following documentary evidence (the “Evidence”):

                                Boston College Sexual Misconduct Reporting Form
                                         (submitted                 )
             Card Swipe records from                  to                  for the following students:
                                                Jane Roe
                                               John Doe

                                                        6
                                             Roommate 1



Five photos of Jane Roe         on                    beginning at 9:47 PM spanning to
        at 1:15 AM (prior to alleged incident) (submitted by Jane Roe              on                   )
                 Corresponding photos of Jane Roe          (prior to alleged incident)
                      (submitted by                     on                         )
 Two Uber Receipts for Jane Roe         dated                      at 10:45 PM and
                        at 12:54 AM (to and from party on                       )
                        (submitted by Jane Roe          on                      )
 Two Uber Receipts for John Doe dated                          at 11:10 PM and                            at
                               12:06 AM (to and from                   )
                          (submitted by             on                      )
Two Uber Receipts for John Doe dated                           at 12:49 AM and 1:29 AM (to and from
                                    BC to                        )
                         (submitted by               on                       )
Text messages between Jane Roe           and Mr. Doe dated Mr. Doe                        beginning at 1:20
                    AM through 9:32 PM (Mr. Doe                                      ).
                       (submitted by Jane Roe          on Mr. Doe                )
  Mr. Doe Transaction Record for Jane Roe           dated Mr. Doe                  at 1:42 AM in Mr. Doe
                                            Mr. Doe           Mr. Doe
                        (submitted by Jane Roe            on Mr. Doe          )
          Email with Jane Roe's         Itemized Dining Transaction on Mr. Doe
                        (email from Mr. Doe                 on Mr. Doe       )
              Two handwritten diagrams of Mr. Doe                  on Mr. Doe
                  (drawn by Jane Roe           during interview on Mr. Doe        )
                   (drawn by John Doe during interview on Mr. Doe                )
                                        John Doe Room
                                Photograph of John Doe's room
                         (submitted by John Doe on Mr. Doe                   )
                       Handwritten sketch of John Doe's suite and room
                  (drawn by John Doe during interview on Mr. Doe                  )
Text messages between Jane Roe           and Mr. Doe dated Mr. Doe                  beginning at 9:30
                                                  AM
                       (submitted by Jane Roe             on Mr. Doe           )
Text messages between Jane Roe           and Mr. Doe Mr. Doe dated Mr. Doe          beginning at 5:21
                                                  PM
                       (submitted by Jane Roe             on Mr. Doe           )
     Text message between John Doe and Mr. Doe                    on Mr. Doe         at 1:49 AM
                          (submitted by John Doe on Mr. Doe                )
Text messages between Mr. Doe and Jane Roe                   beginning Mr. Doe          at 1:48 AM to
                                   Mr. Doe               at 7:40 AM

                                                     7
                          (submitted by Mr. Doe on Mr. Doe                   )
 Text messages between Jane Roe           and Mr. Doe             dated Mr. Doe            beginning at
                                                9:02 AM
                       (submitted by Mr. Doe               on Mr. Doe
  Text message between Jane Roe           and Mr. Doe dated Mr. Doe                 beginning at 7:19
                                                  AM         Mr. Doe
                         (submitted by Jane Roe          on Mr. Doe            )
 Text messages between Jane Roe            and Mr. Doe           dated Mr. Doe            at 11:06 AM
                          (submitted by Jane Roe          on Mr. Doe         )
 Texts between Mr. Doe and Jane Roe                Mr. Doe              (submitted by Mr. Doe on
   Mr. Doe          and Mr. Doe          ) (resubmitted with clearer date/time stamps as requested)_
   Text message between Mr. Doe               and Mr. Doe dated Mr. Doe                   at 9:33 PM
                      (submitted by Mr. Doe
                           Mr. Doe
                                                          on Mr. Doe             )
  iPhone Note written on Mr. Doe              by Jane Roe         documenting deleted SnapChat text
                                     language from John Doe
                          (submitted by Jane Roe          on Mr. Doe         )
  Text messages between Jane Roe            and John Doe dated Mr. Doe                 at 1:27 PM to
                    Mr. Doe             at 2:04 PM (arranging meeting in Mr. Doe)
                         (submitted by Jane Roe          on Mr. Doe            )
              Jane Roe         medical record for STD testing dated Mr. Doe
                          (submitted by Jane Roe          on Mr. Doe         )
                              Two SnapChat Videos of Jane Roe            :
                                   Mr. Doe             at 10:39 PM
                                    Mr. Doe             at 1:04 AM
                                                             Mr. Doe
                         (submitted by Jane Roe          on Mr. Doe            )


    G. Evidence Binder; Parties’ Opportunity to Review; Submission of Comments

 After the interviews were complete and the parties had submitted any comments on their interview
summaries, the Investigators prepared the Evidence Binder. The Evidence Binder included all summaries
of the interviews of the parties and witnesses conducted as of that date, as well as the tangible evidence
described above. On Mr. Doe , Dean O’Driscoll informed Jane and John that the Evidence Binder
was available for review in the Office, and that each party would have ten (10) days to submit any
comments he or she might have on the evidence contained therein.

On Mr. Doe , Jane reviewed the Evidence Report for approximately 2 hours. On Mr. Doe               ,
Jane reviewed the Evidence Binder for approximately 3 hours with a support person present outside the
room. Jane reviewed the Evidence Binder on Mr. Doe for two hours and on Mr. Doe for
approximately 2 hours and 15 minutes. Jane reviewed the Evidence Binder for the last time on Mr. Doe
Mr. Doe, for approximately 1 hour.

On Mr. Doe , John reviewed the Evidence Report for approximately 3 hours and 20 minutes. On
Mr. Doe , John reviewed the Evidence Binder for approximately 3 hours. John reviewed the
Evidence Binder on Mr. Doe for approximately 2 hours. John reviewed the Evidence Binder for the last




                                                    8
time on Mr. Doe for approximately 3 hours with his father, Mr. Doe                     . An Evidence Binder was
sent to John's advisor/attorney (Attorney Krutoy) in New York City.14

On               , Attorney Krutoy asked for the 10-day evidence review period to begin upon his receipt
of the Evidence Binder. Dean O’Driscoll granted the requested extension, and informed John and Jane
of the extension and revised due date of Mr. Doe      . On Mr. Doe       , Jane submitted her written
comments on the Evidence Report (“Jane's Comments”). On Mr. Doe              , John also submitted his
written comments on the Evidence Report (“John's Comments”).

     IV.     Allegations, Responses, Witness Observations and Findings

Jane's allegations and John's responses to those allegations are set forth in detail, below, along with
the relevant observations of witnesses, and any other relevant evidence. Where facts were disputed, the
Investigators made Findings, based on the requisite “preponderance of the evidence” standard, and set
forth the rationale for those Findings.

     A. The Parties and Their Interactions Prior to the Alleged Incident

Jane

Jane is from Mr. Doe                    . She started at BC as a first-year student in the Mr. Doe
Mr. Doe, in the fall of Mr. Doe. She is currently a Mr.Doe , and lives in Mr. Doe            in an person
suite. Her direct roommate is Mr. Doe                        . Some of Jane's suitemates were witnesses
in this investigation, including Mr. Doe                                                         ), and Mr. Doe
Mr. Doe          ).15 Jane stated that she met John towards the end of the fall semester of her first year
at BC, through other students. Jane stated that she and John did not have regular contact of any sort;
they said “hello” in the dining hall and “that was about it.” Jane noted that they were connected via
Instagram and Snapchat, and had a brief communication when John posted a Snapchat story about being
at the Mr. Doe              on his birthday during the Mr. Doe .16 Jane said that she also saw John
near the beginning of their Mr. Doe year, at a party. She stated that they exchanged greetings, and he
“gave her a hug,” after which they “spoke for a minute.” Jane recalled asking John what his friend’s
name was (another male BC student also in attendance at the party), and being “shocked” when John
asked, “You want to make out with him?” Jane stated that she was “not interested” in John or his
friend, and had no further conversation with John after this brief interaction, until the early morning of
Sunday, Mr. Doe              .

John



14
   On Mr. Doe             , Mr. Krutoy contacted Nora Field, Boston College Deputy General Counsel, requesting that
the evidence be sent to his office for review with an agreed non-disclosure agreement. Mr. Krutoy confirmed
receipt of the Evidence Binder on Mr. Doe .
15 Mr. Doe                                                       Mr. Doe
           is also one of Jane's suitemates. As noted above,             served as Jane's support person during this
investigation, and was not a witness.
16
   Jane stated that she liked Mr. Doe            , and that she sent John a brief message in which she told him that she
was “jealous” of him for being at a Mr. Doe                 and wished him Happy Birthday.

                                                           9
John is also from Mr. Doe          (his parents currently live in Mr. Doe                         ). He started at
                                                                                   Mr. Doe
BC as a first-year student in the Mr. Doe                         , in the fall of         , and is a member of
the Mr. Doe                      . John is currently a Mr. Doe at BC, and lives in Mr. Doe with other
male students. Two of John's suitemates (Roommate 1) ("Rm. 1") and Mr. Doe                                  were
witnesses in this investigation.  John  stated that he “believed” he met Jane “sometime           Mr.  Doe  year,”
but could not recall precisely when or in what context. He stated that he and she were connected via
Snapchat, and he recalled receiving a Snapchat message from her during Mr. Doe
(which he attended). John stated that he and Jane never had any relationship, or sexual interaction,
prior to Mr. Doe            .

     B. The Parties’ Independent Actions on the Night/Early Morning of Mr. Doe

     1. Jane's Actions

Prior to Mr. Doe (9:00 PM – 10:45 PM)

Jane stated that, on the night of Mr. Doe                       she ate dinner around 6:30 PM,17 and then
prepared to go out, starting at approximately 9:00 PM, with her friend and suitemate, Mr. Doe. Jane said
that they planned to go to two parties; the second one was a Mr. Doe, off campus, to which BC Mr. Doe
Mr. Doe                           had invited Jane .18 Jane and Mr. Doe initially dressed in clothes for the
first party, but then – at approximately 10:00 PM – they decided not to go to the first party, and changed
into Mr. Doe              party.19 Jane wore a                          Mr. Doe under which she wore
spandex shorts in addition to underwear (a gray and white lace thong).

Jane stated that starting at around 9:00 PM, until she and Mr. Doe left the suite (via Lyft) at 10:45 PM,20
they “pre-gamed” by drinking shots of “either Svedka or Smirnoff” vodka.21 Jane stated that the shot
glasses they used (that belonged to their suitemate Mr. Doe) were “a bit bigger” than average shot glasses;
Jane estimated that these glasses held “about 1.25 more alcohol than a standard shot glass.” Jane
stated that she “typically” used these larger glasses to “pre-game.”

Jane said that she typically drank 5 shots when she “pre-gamed,” and was certain that she had “at least”
5 shots of vodka, prior to going to the Mr. Doe, and “probably drank more than 5 shots.” She said that
Mr. Doe told her, shortly after Mr. Doe         , that they “might have had as many as 7 [shots]” prior to
the party. Jane stated that, in addition to Mr. Doe comment, she believed she had more than 5 shots on
                                                                                                                Mr. Doe
this occasion because she had such a spotty recollection of what transpired both at, and after, the
Mr. Doe
       . She said that although she had had nights after which she could not recall “certain details,” she
had never woken up not remembering “large amounts of time,” as she did on the morning of Mr. Doe

17
   Jane did not recall what she ate and drank during the day on Mr. Doe                , but stated that she typically eats
a “solid meal” for dinner; she described this as “meat, potato/starch and a vegetable.” Jane stated that she often
ate a steak and cheese sandwich for dinner. She also stated that she “typically drinks a lot of water during the day.”
18 Mr. Doe
             was a witness in this investigation. He lived at Mr. Doe , with housemates during the Mr. Doe
academic year. Mr. Doe stated that he and his housemates hosted the Mr. Doe                                .
19
   Jane produced photographs that she took on her phone on Mr. Doe                  , showing her and Mr. Doe in their
initial outfits at 9:45 PM and then in Mr. Doe at 10:16 PM. See Evidence Binder, at Tab 25.
20
   See Evidence Binder, at Tab 26 (Lyft receipt).
21
   “Pre-gaming” is a reference to the practice of drinking alcohol prior to attending a social event.

                                                            10
    . Jane noted that she drank even more vodka (an unmeasured amount, in a Solo cup) later, at the
Mr. Doe.

Jane stated that she only felt “a little buzzed” when the Lyft driver dropped her and Mr. Doe off (at 10:48
PM) at the off-campus Mr. Doe.22

Mr. Doe corroborated that  she and Jane “pre-gamed” as they got ready for the Mr. Doe in their suite,
and said that they “probably” used the larger shot glasses. She stated that they drank “a lot,” and “more
than they usually drank.” Mr. Doe estimated that they “probably had 6 shots,” but was not sure of the
exact amount. Mr. Doe noted that she got sick (vomited) later that night, which she said was not typical
for her; this caused her to believe that she had had more than the 3-4 shots of alcohol she usually drank,
while “pre-gaming.”23

Mr. Doe          were also in the suite on the night of Mr. Doe              , while Jane and Mr. Doe were
                                       Mr. Doe
getting ready to go to the Mr. Doe.            stated that she did not see how many shots Jane took, but
noticed that Jane was “drunk.” She observed that Jane was “dancing around and being silly;” her
                                 24

“inhibitions were lowered.” Mr. Doe described this as “normal drunk” for Jane and said that Jane
“typically drank 4-5 shots” when she drank.25 Mr. Doe stated that when Jane was “normal drunk,” she
was “giggly” but “in control,” whereas when she got more intoxicated she was “giggly” but also had a
“glaze” in her eyes and her gait was “off.” Mr. Doe noted that, in this higher state of intoxication, Jane
would “repeat herself,” and seem unable to “form a lot of coherent thoughts.” Mr. Doe stated that when
Jane and Mr. Doe left for the              , she had not observed any sign that Jane was more than
“normal drunk.”
Mr. Doe
       stated that she was not feeling well on the night of Mr. Doe            , and was in the suite as Jane
and Mr. Doe “pre-gamed.” She stated that she recalled that they were using her large shot glasses and that
they drank “a lot.”26 Mr. Doe stated that she remembered telling them, “You have to stop drinking,” and
telling Mr. Doe that it was “not good” that they were drinking so much. Mr. Doe said that she did not know
exactly how many shots they drank. She said that she had seen Jane when she (Jane was intoxicated,
and had observed that alcohol caused Jane to be “more talkative” and “loud” and made her eyes “look
different.” Mr. Doe stated that Jane “was not as aware of things going on around her” when she was
intoxicated. She said that when Jane and Mr. Doe left for the party, she knew that they had had “a lot” to
drink, but Jane did not appear “super crazy drunk.”




22
   Jane said that this was “typical,” in that alcohol did not tend to “hit her” immediately; she said that once she
starts to “feel it” she is “really intoxicated for 2-3 hours” and then, typically, goes to bed.


23   Mr. Doe noted that she and Jane also drank an indeterminate amount of vodka out of a Solo cup they shared at
the Mr. Doe as well, contributing to both their levels of intoxication.
24 Mr. Doe
            stated that she later heard Jane say that she had had 6-7 shots of vodka prior to the Mr. Doe on this
night.
25 Mr. Doe
            stated that she knew this because she (Mr. Doe) has “low tolerance,” and would only do 2-3 shots. Mr. Doe
stated that she was “always behind” when she drank with Jane
26 Mr. Doe
           showed one of these shot glasses to the Investigators.

                                                          11
Mr. Doe at Mr. Doe k (10:48 PM – 12:54 AM)

Jane stated that she had never been to Mr. Doe before, but was friendly with Mr. Doe (a Mr. Doe who
was also                   ). She said that she had a “clear recollection” of getting to the party, which was
going on mainly in the living room of the one-story house. She stated that she remembered seeing a
             set up in the living room.27 Jane said that she and Mr. Doe decided to share a standard-size
(16 ounces) Solo cup of vodka; they filled it “halfway” and did not dilute it. Jane stated that she drank
from this cup, but was unable to estimate how much she drank, or when she drank it. She did recall that
she was holding the Solo cup, and that she spilled/sloshed some (but not a lot) of vodka out of it at one
point.28

Jane stated that she did not see many people whom she knew, and that she and Mr. Doe stayed in the
kitchen talking to Mr. Doe, for a while. She also had a recollection of “hanging out” with “                ,”
                                                 Mr. Doe
including witness BC student Mr. Doe (“                  ”). Jane stated that although she remembered
                                                            29
               Mr. Doe
standing with          and others, and recalled “touching Mr. Doe leg” at one point, she did not recall the
conversation she had with him (or anyone else).30 Jane stated that she had a memory of “leaning on the
door” in the living room, but not “guarding” it (telling people who could and could not go through), as
Mr. Doe later told her she did (see below).

Jane stated that she remembered asking Mr. Doe               , a BC       on the Mr. Doe , to hold her
phone for her at one point during the party, because she did not want to lose it and had no pockets. She
did not recall getting it back from him, although her later review of texts indicated that she did get her
phone back before she left. She stated that she also remembered going to the bathroom twice, with
       , and said that this was not something that they “typically did.” Jane provided a cell phone
                                                                                            d
photo that she took of herself and          in the bathroom, at 11:06 PM on                  , and said that
she had no memory of taking it and that it was not characteristic of her to take photos in the bathroom.31

Jane stated that, at some point, she and           danced with others in the living room. Jane
remembered dancing with witness BC student                              “a lot,” as well as with others. She
recalled hearing Shakira (Hips Don’t Lie), and “dropping it low” as she danced, repeatedly.32 Jane
stated that she was feeling “pretty affected” by the vodka, and that she fell while dancing “because her
motor skills were not great at that point.”33 Jane stated that she “knew”


27
     This is a reference to the drinking game of                                  .
28
     Jane stated that she did not believe she spilled much of the vodka because she had no recollection of creating a
mess, having to clean up a spill, or anyone commenting on it.
29
   Jane stated that her former boyfriend,                              was on the            , and that she had become
friendly with                                               while she was in a relationship with        during her
year at BC and the beginning of their                    .
30
   Jane explained that she had known            ince her     year at BC, and did not touch his leg in order to express
any sexual interest. Jane stated that this “touching” was a “harmless and playful” gesture and one that she has
made to friends (including female friends) “when drunk.”
31
   See Evidence Binder, at Tab 25.
32
   “Dropping it low” means dropping into a low squat and moving the hips/buttocks in a suggestive manner, while
dancing.
33
   In response to a question from the Investigators as to what shoes she was wearing, Jane stated that she was not
certain, but that she had noticed that one of the photos she produced showed her wearing socks. Jane stated that

                                                           12
saw her fall, and thought that                              might have as well.34         stated that he
recalled seeing Jane dancing at the              , but did not see her fall. He described Jane as
“definitely intoxicated;” he placed her at a “7-8” on a 1-10 scale of intoxication, with “10” being the
highest level of intoxication.       noted that Jane hugged him on this night, which he said she “did
not usually do,” and that she seemed more “outgoing” and touchy” than usual.

       also stated that he saw Jane at the party; he said that when he saw her, she was intoxicated, but
“not at a level of concern;”      said that he would place her at a “5-6” on the 1-10 intoxication scale
referenced above. He commented that she was usually “pretty reserved” but seemed “more outgoing”
after drinking.

Jane stated that her only other recollections from the party were of seeing            interacting drunkenly
with         which was “not typical,” and of walking outside with           (at some point during the
dancing) to get some air. Jane stated that she and            walked around the circular drive “because
they felt so out of it” and then went back in and continued dancing. She stated that she had no
recollection of calling Lyft for a ride back to BC, although she did locate the receipt showing that she had
done so, leaving the party at 12:54 AM and getting back to campus at 1:01 AM on                          .35
Jane stated that she had no memory of this ride, or of getting to her residential hall. Her next memory
was of being in her suite, as described below.

        stated that she remembered that “everyone at the party” was dancing, and that she and Jane
poured vodka into a red Solo cup from a bottle in the freezer, agreeing that they would share it.        e
recalled seeing Jane holding the cup, and was “sure” that she (Jane drank from it, although she could
not say how much she drank.             stated that she had no memory of either holding the cup herself, or
of drinking from it.         did recall seeing Jane fall at one point, while she was dancing, causing
some vodka to spill out of the cup.36           stated that she and Jane “were both pretty drunk.”
described going to the bathroom with Jane twice, and stated that she and Jane did not usually go to
the bathroom together.

         stated that she did not recall many details from the party, although she did remember walking
outside with Jane for about 15 minutes after             had been dancing and “making out” with         .
         stated that her own judgment “wasn’t great by then.” She said that Jane “didn’t seem horrible,”
and they were both “walking okay,” and talking, although she did not recall what they discussed.
stated that they went back inside after this. She did not remember anything about leaving the party, or the
ride back to campus, or vomiting when she got back to her suite, although she learned, after the fact, that
she had.




she would only have worn socks with shoes that were not heels; this caused her to believe that she likely wore her
          shoes, which she stated indicated to her that it was not her shoes that had caused her to lose her balance.
34
                     are both             at BC. Jane also identified                    (another BC student)
(“        ”) as someone whom she believed had attended the                and might have seen her fall. The
Investigators interviewed         ; he stated that he was certain he had not gone to the            because he was not
on campus at the time.
35
   See Evidence Binder, at Tab 26.
36
          stated that she saw Jane's feet “just slide out from under her,” after which Jane “got up quickly.”

                                                         13
         stated that he remembered seeing Jane (whom he had invited to the party) arrive, with              .
He said that he talked with Jane and              in the kitchen, and that       seemed “less drunk” than
Jane at that point.              said that he did not see Jane drinking, but observed her at points and
noticed that she was “clearly very drunk” by the end of the night.37            said that he had not been
with Jane on prior occasions when she was intoxicated, but that she was exhibiting “obvious” signs of
intoxication at the party that would cause him to place her at an “8” on a scale of 1-10, with “10” being
the “most intoxicated.”             said that Jane was “wobbling” as she danced, and that it looked to him
“as though if Jane were to walk, she would fall.” He observed her “guarding” the door (despite the fact
that it was not her house) and “directing” people whom she did not know;               said that her speech
was “slow” and “a little bit slurred,” and that “she was obviously very drunk.” He also noted that
Jane's eyes appeared “far” and “distant;” he stated that there was a point at which she did not appear to
recognize him.             stated that he also recalled seeing Jane fall at one point, as she was dancing and
he was walking by; he pulled her back to her feet, and she continued to dance.

      stated that he went to the            ; he said that he only had “a few” drinks and was not
intoxicated.        stated that he recalled seeing Jane at the party, and saw her drinking; he did not
observe what she drank or how much.             stated that he had occasional “regular” conversations with
Jane during the party and that she seemed “intoxicated” but was “not stumbling around.” He would
place her on a scale of “5-6” on a 1-10 scale, with “10” being the “most intoxicated.”

     (         roommate) stated that he and         went to the             together.       recalled that
drank about “half of a handle of liquor” prior to going to the party and said that this was “pretty regular”
for        in order to “feel a buzz.”      said that he did not drink anything prior to the            , and had
two beers while he was there. He recalled seeing Jane and                 arrive, and saw Jane dancing.
Initially,      said that Jane did not appear “totally intoxicated” while dancing, although she seemed to
be “feeling a buzz,” and “a little bit of dizziness.” Later in his interview,       stated that he thought that
“everyone at the party” knew that Jane was “really intoxicated.”

     stated that he recalled Jane being “very flirtatious” with him, because she had never done this
before and people had told him that she had a “soft spot” for him and he had never believed it.     stated
that this flirtation consisted of Jane trying to make conversation and dance with him.      stated that he
shied away from doing these things because          (Jane's former boyfriend) was one of his best friends,
and he felt it would be a “no no” to flirt with Jane. He also noted that Jane was dancing in a “sexual”
manner; she was “grinding,” and “twerking,” with people.

     stated that, towards the end of the party, he observed that       was “very intoxicated” and “hooking
up” with           , and      wanted to leave. He placed this at about 11:45 PM - midnight. At some point
after this,     went outside and saw Jane and             .      thought that       might have been there as
well.       stated that Jane wanted to know where he (and, he thought,           ) were going, and wanted to
leave with them, but said that they did not leave together.       observed that Jane was “not walking in a
straight line” at this point, and was “bumping into” her friend.


37
           clarified that Jane did not say good-bye to him when she left, so he was not sure of what the time was,
but said that he noticed that she got there a little late (around 11:00 PM) and stayed “pretty late” (until about 1:00
AM). He stated that he and his housemates had told people that the party would go from 10:00 PM-2:00 AM.

                                                          14
Back at                 (Approx. 1:01 AM -1:15 AM)

Jane stated that although she did not recall getting back to her dorm, she did remember seeing her
suitemate      , when she got there. Jane stated that she recalled “having a plan” to go see      and
     , and       asking her if she was “okay to do that.” Later on              , when she was no longer
intoxicated, Jane found a video that she had taken (using her phone) of          vomiting in the suite
bathroom, as well as a photo of her and       putting          to bed.38 Jane stated that she had no
memory of taking the video, or of helping to get         into bed.

        had a recollection of seeing        back at the suite, but did not recall anything else about the
return to            , and did not recall vomiting or how she got to bed. She stated that later that
morning, when she awoke, she “felt like she had thrown up,” but had no memory of it.

       stated that she returned from           (where she competed in a             ) at about 11:00 PM on
                    . She was not able to sleep and recalled hearing Jane “knock lightly” on her
                     39

bedroom door and ask her to “help with             ” in the bathroom.        stated that         was “highly
intoxicated” and vomiting.           stated that she and Jane changed            into pajamas and “put her to
bed;” she did not recall exactly what Jane did in connection with this.            said that she asked Jane
how much she and              had had to drink, and remembered Jane telling her that they had “had a lot.”
       stated that she thought Jane told her that they had taken shots, but she did not recall how many
Jane said they took.             noted that she thought Jane's “usual” was 3 shots, and said that she had
observed Jane and              to have about the same level of tolerance (as each other) on prior occasions.
       stated that the fact that         was “so far gone” caused her to believe that Jane was “highly
intoxicated” as well.

       stated that, after she stopped focusing on         and started talking with Jane she observed that
Jane was “also clearly drunk.” She stated that Jane was                Jane when she first came into the
room, and           was the priority, but that once        was in bed and Jane relaxed, her level of
intoxication showed. Specifically,           described Jane as not walking “normally” (although “not
falling over”) and said that her speech “sounded different.”         said that on prior occasions when she
had seen Jane in a state of intoxication, Jane had neither stumbled, nor slurred her words, but both her
gait and her speech “became different” and           saw and heard this difference as she interacted with
Jane after putting            to bed.

        stated that Jane told her that she “had had a good night” and wanted to go talk to
knew that        lived close by (at        ), but asked Jane if she wanted her to go with her because
      “could see that Jane was intoxicated, although functional.”            stated that Jane said, “No,
no, you can go to bed,” and         asked her to text her when she got back.40         said that she knew
Jane and          were “really good friends,” and assumed that Jane “could just crash” at             if she


38
     Jane produced this video and photo. The video is time stamped 1:05 AM; the photo was taken at 1:15 AM on
                    .
39
          stated that she recalled the time because if they had gotten back to campus after midnight, they would not
have had practice the next day, and they did have practice.
40
          stated that Jane “never asks for help.” Jane stated that her friends have told her that she tends to be
“sort of stubborn and impulsive” when she is intoxicated.

                                                         15
needed to do so. She stated that she also remembered thinking that she had Jane on her “Find my
Friends” application (on her cell phone) and could track her location.

The texts that Jane produced reflected that          sent a text to Jane at 1:45 AM on
saying “How r ya doin? Jane responded, “I’m ok.”41               then texted, “Hmm okay text me when
you’re back puggerino.” Jane texted, “Ok love you.”               responded, “[love you] too girly.” They
had no further text exchange until much later in the morning.42          went to bed, and stated that she
thought she set an alarm for “a couple of hours later,” but slept through it.

Walk from                   to           (Approximately 1:15 AM -1:31 AM)43

In both of her interviews, Jane stated that she had no memory of walking from                    to          ,
although she had a “vague memory” of leaving her own dorm. She stated that she later saw that she had
texted        during this period of time (when she was attempting to get into           as well as later, from
           , during and after her interactions with John), but said that she had no recollection of doing
   44
so.

None of the witnesses observed Jane walking from                  to       , nor did they see her as she
stood outside that dorm, attempting to get in. The texts that Jane produced were as follows:45

                                                               01:20 AM

JANE:              I’m not okay                                             01:20
                   Deadass I’m terrified                                    01:20

       :           What’s wrong                                             01:25

JANE:              I’m alone                                                01:25

       :           What?                                                    01:25

JANE:              I’m doing to you guys room                               01:25
                   Is     up there?                                         01:25
                   Bad plan but it’s happening                              01:25


41

      . The Investigators found it more likely than not that        sent this text at 1:45 AM                             ,
because this would have been about 45 minutes after Jane and               returned to the dorm from                    (as
opposed to one hour and 45 minutes).
42
   The next text between          and Jane was at 9:38 AM, when             texted, “baby giirrrlll I heard you were
crying.”
43
   This section also covers a period of time during which Jane stood outside               , texting      , asking to be
let into the dorm.
44
   Jane produced these texts. See Evidence Binder, at Tab. 28. Jane stated that she also saw, in her phone log,
that she had attempted to reach both        and       by phone “a number of times” during this period of time. Jane
stated that she deleted this call history because she felt embarrassed about it. She produced a text she sent to        on
                at 11:06 AM in which she apologized for having “called [him] a million times last night.” See
Evidence Binder, at Tab 37.
45
   The Investigators did not correct misspellings or grammar in these texts.

                                                            16
      :         Yeah I think he’s here                             01:26

JANE:           Ok love you                                        01:26

      :         Is everything good?                                01:26

JANE:           No ones letting me into the elevator               01:26

      :         Where                                              01:27

JANE:           And I’m sloshed                                    01:27
                                                                   01:27

      :                here I think                                01:27

JANE:           ☹                                                  01:27
                Tell him to come get me                            01:27

      :         You’re good homie you just got to. Hill out        01:27
                Just chill out                                     01:27

JANE:           Here where???                                      01:27
                I’m chicken                                        01:27
                Oh boy                                             01:27

      :         Just go back to your room and chill.               01:27

JANE:           Chillen**                                          01:27
                   guy                                             01:28
                That’s not an option no more                       01:28
                      where are you                                01:29
                             where r u                             01:29

      :         Lol Jane just go to sleep                          01:31

JANE:                                                              01:31

      :         You got to relax                                   01:31

JANE:           I’m relaxed and alone                              01:31



Jane reviewed the above text exchange with the Investigators during her initial interview. She stated
that she believed       did not let her in because       was there, and she and         were “not speaking” at
the time. She did not recall why she said that going back to her own dorm was “not an option.” She
stated that she could see, from the texts, that she stopped asking       to let her into         and went to
             (in              ). Jane stated that she had no recollection of this walk to              . None
of the witnesses (other than       ) stated that they were communicating with Jane during this walk, and
no one observed her walking to                .

                                                     17
      stated that Jane “might have” sent him a text saying that she was coming to see him, but he did
not recall and no longer had the texts on his phone. He stated that he remembered Jane sending a text
saying that she was going to             , and a later one saying that she was “going back with John” but
“didn’t really want to go back with him.”          said that he sent Jane a text telling her that she should
just go back to her room, and that he “didn’t hear back from her [by text] after that.”46

     2. John's Actions

Prior to

John stated that he and some of his friends were “pre-gaming” in his room on the night of                   ,
     , “likely around 9:00 PM.” John identified                                   and
as being among this group, in addition to his suitemates         , Rm. 1                              ) and
                             . John stated that      female BC students were there as well. He stated that
they were all playing music in the common room of the suite and drinking. John recalled that he and
      split a “regular size” bottle of “Barefoot rosé.” John stated that they stayed in the suite until about
10:30 PM, then decided to go to the                   in Boston. John said that the half-bottle of rosé did not
cause him to feel impaired; he “felt fine.”

John produced an Uber receipt showing that he took an Uber to                            in Boston at 11:10
PM.47 He stated that everyone who had been pre-gaming went into Boston, to this bar. John stated that
the line for the              was long, however, and that after 15-20 minutes of waiting, some of the
group (including John decided to go to                 , located at                             in Boston.
John and the others waited in line at               until they learned that there was a cover charge, at
                                             48 John
which point they decided to Uber back to BC.           stated that he did not drink any alcohol during
these drives to and from the              or                , or on the way back to campus. Once back at
BC, John decided to go with          and      to an off-campus party that BC student
(“         ”) had told him about, on            , and they Ubered there.49

John stated that they only stayed at this party for 30 minutes to an hour, after which they took another
Uber back to campus and went to               , in              . He stated that he did not drink any
alcohol at the              party. John   produced an Uber receipt showing that he got back to campus
from               at 1:31 AM on                       .



46
         described himself as being a friend of both Jane and John He stated that he had distanced himself from
both of them, in an attempt to remain “neutral” as a witness. He stated that        (Jane's former boyfriend) was
one of his best friends, and that he met Jane during their first year when she was dating         .       stated that he
also typically                   with Jane on Sundays.          said that he saw less of Jane when          broke off
their relationship, and that things had become “awkward” between them after the Alleged Incident.             stated that
he “always kind of knew” John but became friendlier with him during                   year, because they had a class
together.        stated that he would describe John as a “close friend” now.
47
   See Evidence Binder, at Tab 27. The                 is located at                        in Boston.
48 John
         produced this Uber receipt, which showed that he got back to BC at 12:49 AM on                           . See
Evidence Binder, at Tab 27.
49 John
         produced this Uber receipt as well; it showed that he arrived at                        at 12:54 AM on
                    .

                                                           18
      corroborated John's statement that the two of them shared a bottle of wine in John's suite, during a
“pre-gaming” gathering on the night of                       . He stated that he was the one who called the
Uber (he stated that he later gave the receipt to John), and that he, John and a female BC student rode
into the city together after they “pre-gamed.”        stated that they did not drink while they were out, and
were “sort of hopping around.”          recalled going back to BC eventually (he thought it was around
midnight) and said that he was tired, and did not go with John and some of the others to the party on
              .

       also corroborated John's description of the “pre-gaming” gathering, and of going into Boston but
not actually drinking in any bar there.      stated that after they got back from Boston, he, John and
       decided to go to the party on             , but only stayed for 30-40 minutes before going to
      “around 1:30 AM.”

      stated that he did not recall exactly where he went on the night of                     , but was
“sure” that he was with         and the “             ” and that they went to a party, after which they went
to            where they saw Jane             stated that he thought the party he went to was off-campus,
because he did not typically go to parties on campus. He was not certain as to whether John was with
him at the party; he “didn’t think” Jane was at the party with them.50

       . stated that he met up with John and “two of [John's] roommates” at the party on
on                     , and “hung out for a bit” prior to returning to campus.51         . stated that he did
not remember seeing John drinking anything at the party.              . said that he, John and the two
roommates, took an Uber to               after this.

     C. Parties’ Interactions on                            (Prior to Alleged Incident in John's Room)

     1. Jane's Account

Jane stated, in both of her interviews, that she recalled being in line at               (                )
during the early morning hours of                       , and seeing John there. She stated that she had a
recollection of him putting his arm around her waist and pulling her close to him, as they stood in line.
Jane said that she had no memory of what she and John talked about, if anything, nor did she recall
talking with anyone else. Jane stated further that she had no memory of buying food, for herself or
anyone else, and did not remember eating (either at                or later, in John's suite). She said that
later that day, when she woke up, she saw a circular pizza stain on her          (which she was still wearing),
and that this triggered a memory of dropping pizza on herself while standing with John and his friends at
            . She stated that she then also had a “triggered” memory of buying food for John and his
friend at            .




50
         attributed his lack of recollection to the fact that 4 months had passed since this night, at the time of his
interview. He stated that he did not attribute his lack of recollection to having been intoxicated on                ,
     .
51
          . stated that he thought John got to the party around 12:30 AM. He stated that he did not know the names
of the two roommates, but knew that they were not Rm. 1 and          .

                                                          19
The               records reflected that Jane used her BC Eagle One Card at 1:42 AM on                  ,
      , to purchase a flatbread pizza, chicken tenders, milk and chips. See Evidence Binder, at Tab 29.

Jane stated that she did not recall John inviting her back to his suite, or walking from          to
      (where John lived on the first floor). She stated that she had no memory as to how she ended up
going there. Jane stated that the next memory that she had (after            ) was of being with John in
his room.

Jane stated that later in the day on                 , she saw that she had texted       while she was
at         (as well as prior to going to          , and again, later, after going to John's suite).
Jane produced this text exchange (a continuation of the one set forth above):

                                                           , 01:20 AM

JANE:             I’m relaxed and alone                                 01:31
                  Bro I’m not Trynna be raped52                         01:32
                  That was aggressive but true                          01:32
                        r u still at the house                          01:34

       :          What are you talking about
                  You’re good                                           01:39

                  If anyone try’s you I’m
                  Beating their ass                                     01:39

JANE:             John Doe                                              01:39
                  Doe      ***                                          01:39

       :          That’s my boy he’s not
                  Going to touch you                                    01:39

JANE:             In.               where are you                       01:39

       :          Where is he                                           01:40

JANE:             He already tried to                                   01:40

       :          Jane just go to your room
                  He’s not going to touch you                           01:40

JANE:                                                                   01:41
                  We are at                                             01:41

       :          You’re good Jane                                      01:41

JANE:             And his hands are saying another thing                01:41

52
  Jane stated, in her interview, that she believed this reference was to the fact that John had “pulled her close to
him by her waist,” and she felt that he was “getting handsy.” She stated that she felt as though she did not know
John well enough for him to be touching her in this way.

                                                         20
          :         You just eating (plate and utensils emoji)            01:41
                    (3 “thumb’s up” emojis)                               01:47

JANE:               No                                                    01:47
                                                                          01:47
                    John's                                                01:47
                    Is going to try to do something                       01:47

          :         Jane nobody is doing nothing                          01:47

JANE:               You’re good homie                                     01:50
                    You just faded                                        01:50

The next text is from           , at “1:00.”
                                                                                                                     .
The following texts occurred after the t                                                                                 .

                    You good?                                             01:00

JANE:               Not exactly                                           01:00
                    I’m in John Doe's room
                    And I s
                                   53
                    Wish I was in                                         01:01

          :         Jane chillll                                          01:03
                    Just go back to your room                             01:03

JANE:               I’m not in my room                                    01:10

          :         Lmao go back                                          01:13
                    You good cuzzo                                        01:13

The next text is from Jane to        at 1:38 AM (28 minutes after her last text above), and after the
alleged sexual interaction between the parties. See Section IV(E), below.

       2. John's Account

John stated that he saw Jane when he came up the stairs to                   . He recalled that she was
waiting in line to get food, at or “near the end” of the line, and that he and his friends joined her. John
stated that Jane either waved or smiled at him. He stated that he was “excited to see her” and that she
appeared to be “excited to see [him] as well.” John stated that it was “possible” that he hugged Jane or
“put his arm around her,” but that he did not recall having done so, and did not recall “pulling” Jane to
him by her waist.

John said that he asked Jane why she was wearing         and she told him that she had been to
      He said that he and Jane had a “normal” conversation as they stood in line, but he could not

53
     In her interview, Jane stated that this was an autocorrect word, and that she meant to type, “Wish I wasn’t.”

                                                           21
remember the content of it. John stated that he did not observe any “obvious” indication that Jane was
intoxicated.54 She offered to buy food for both him and for        . (who did not have a meal plan), and
they accepted. John stated that he “thought” he got chicken fingers, and did not recall what Jane
purchased for herself.55 He said that he typically takes food from           back to his room (because it
is so close), and that there was a “mutual understanding” with Jane that she would join them in his suite
to eat.

John described the interaction between him and Jane at                  as having a flirtatious quality to it;
he thought that she was flirting with him. John described the flirtation as consisting of Jane appearing
to focus her attention on him, as opposed to his friends, as they talked and stood in line together. He did
not recall Jane touching him in any manner while they were at                 .

John said that the five of them (John Jane                                 .) walked back to his suite, and he
recalled Jane talking to           about her former boyfriend         during this brief walk.56 John said
that he and Jane did not hold hands, have any “one on one” conversation, or walk apart from the others.
He stated that after they got to the suite,       went to his room and the remaining four of them sat in the
                                               57 John
common area for a while, talking and eating.            described the atmosphere as “comfortable,” with
“some excitement” between him and       Jane.   John  said that he did not recall what the content of the
group conversation was.

In response to questions from the Investigators, John stated that he had no memory of seeing Jane
texting or looking at her phone while she was at              or in his suite. In his second interview, John
stated that he had found a text on his phone that he recalled Jane asking him to send, when they were
back at his suite, to a BC student named “          .”58 John sent this text at 1:49 AM; it said “Where you
at.” 59
                 did not respond to this text. John said that he was sure he had asked Jane why she
wanted him to text           , but he could not remember what she said in response. He said he “thought it
was strange.”

In response to questions from the Investigators about his observations, if any, of Jane's level of
alertness and functionality during their interactions on the walk and in his suite, John stated that he
“knew Jane had been at a party,” but that nothing about her “seemed abnormal,” and she did not appear
to him to be “not in control.” In response to questions about his own level of intoxication, John stated

54
   In response to a question from the Investigators, John stated that he had not made any observations prior to this
night as to how alcohol affected Jane and did not know anything about her alcohol tolerance.
55 John
         stated that Jane told him, later, that she had bought a pizza and had dropped it (staining              ), while
they were at             . He said that he did not remember Jane buying or dropping the pizza.
56 John
         stated that he did not recall the specifics of this conversation.
57 John
         stated that he did not have any actual memory of seeing Jane with food or of her eating anything.
58 John
         did not know              last name. In her third interview, Jane identified this student at                     ,
a member of the               with whom Jane recalled she was studying when she first met John and others on the
               . Jane stated that             was friends with                        . Jane stated that            was the
only girl she knew that “used to be friends with John.”
59
   Jane stated that she did not recall asking John to send this text. The timestamp of 1:49 AM indicates that this
text was sent after Jane purchased food at                   and prior to her sexual interaction with John (at 1:49 AM
                                                                     ). This is because her subsequent texts to       (see
Section IV(E), below) reflect that the sexual interaction occurred prior to 1:38 AM                               ), when
Jane texted          , “The worst part is I ended up just like those                     WHORES.”

                                                            22
that he did not feel impaired by alcohol at this point; he had not had any alcohol after the ½ bottle of rosé
that he drank between 9-10:30 PM before going out. John stated that he believed it was simply the
passage of time that caused him not to recall all the details about his interaction with Jane

John stated that “about 5 minutes” after they got to the suite,       went into         room and
left the suite not long after that. John said that he and Jane were sitting next to each other, and it was
“possible that [their] hands touched,” but he had no recollection of having any physical interaction with
her while they were in the common area of the suite. John stated that there “was something in the air”
between him and Jane however, and he noted that she was not “making any motion to leave” once the
others had left. John stated that he believed Jane was “staying” with him, and so he asked her if she
wanted to go into his room. He stated that Jane said, “Yes.”

     3. Witness Accounts

       stated that he,       and John went to               at about 1:30 AM, after returning to campus
                     60
from                .         described himself as being at a “2-3” on an intoxication scale of 1-10, with
“10” being the “most intoxicated.” He stated that his recollection was that John was “pretty sober” as
well.         recalled walking into             and seeing Jane sitting by herself, wearing a              .
He thought that she was at the first table when they came in.           stated that John  knew Jane and
that he and         did not. He recalled that he,       and John went up to talk to Jane and that the
three of them (not including Jane then got in line to get food.             did not recall seeing John hug
Jane            did  not remember  what  he bought or ate, and  did not remember    whether they ate at
       or back in the suite.

       stated that he did recall Jane walking back to the suite with John            and him. He said he did
not recall any conversation about going back to the suite, or whether John invited Jane to do so.
said that he did not have any conversation with Jane during this walk; he thought the conversation
“flowed through” John because he and              did not know Jane He described             and himself as
“hanging back.”           stated that there was “some flirtatious action” in the conversation between John
and Jane Initially,            stated that he thought that John and Jane had their arms around each other
as they walked back; he then stated that he “thought they would hook up” because there was “something
between them,” although he “did not recall seeing them touch or hold hands.”

       stated that once they got to the suite, they all sat in the common area for 5-10 minutes, talking. He
said that, for the most part, he and        were talking, and John and Jane were having a separate
conversation.         said that they did not put on music, because their other suitemates were sleeping, and
they did not drink alcohol.          said that John and Jane then went into John's room, after which he
and         went back to his (          room).         stated that he did not hear John ask Jane to go to his
room, and did not observe whether they touched each other at all before doing so. He stated that John
came into his room, about 20-30 minutes later, and told him that he had “had sex” with Jane They did
not discuss this in detail;       stated that John appeared “happy.”


60
         did not recall        . being there.   . stated that he was part of this group, and went to
with them.          . did not know either             at the time, and did not know their names at the time of his
interview.

                                                      23
In response to questions from the Investigators,        stated that he did not observe any signs that Jane
was intoxicated when they were at             t. He said that she was “talking clearly” and “not stumbling”
as they walked back to the suite. He stated that she also did not seem to be “drunk” or “crazy drunk”
while they were in the common room. He stated that he did not see Jane leave the suite later.

       stated that he recalled going to              with       and John and “thought” John met or saw
Jane there. He did not recall how Jane came to be with them, but remembered her standing in line
with them.          did not remember what he or the others got to eat.        stated that he recalled
walking from                back to the suite, with food, and that John and Jane were walking back at the
same time, talking to each other.          recalled that he and       walked behind John and Jane
       said that he “had a feeling” that “a flirtation” was going on between John and Jane they
“seemed like a couple.”           did not recall Jane talking to him about her former boyfriend.

In response to questions from the Investigators,        stated that he did not observe any signs that Jane
was intoxicated when they were at               . He said that she was “walking straight” and “could stand.”
       also stated that it looked to him as though John and Jane were “having a conversation,” although
he could not hear what they were saying.

       stated that he recalled sitting in the common room, talking with             , while sitting on one couch,
about the night. He described John and Jane as sitting together on the other couch, in the common
room, talking to each other.          did not see them touch or kiss or have any other physical interaction.
       stated that after 5-10 minutes, John and Jane went into John's room.                    did not recall John
saying anything to them when he and Jane left the common area, and did not recall hearing John ask
Jane if she wanted to go to his room.              stated that, after this, he went into           room to “hang
out” until John rejoined them; he did not know how much time passed.                    said that John told them
that he had “had sex” with Jane they did not discuss specifics.                 stated that John just said, “we
had sex,” and that he was “not sad.”            stated that he did not see Jane leave the suite.

          stated that when he got to                (with John and two of John's roommates), a girl whom he
did not know came “running up” to John.                   stated that she gave John a hug, and seemed excited
to see him.           . recalled that this girl was wearing          and stated that she had a
     . He said that John seemed “excited” to see the girl, and hugged her back, after which they all got in
line for food.            stated that he asked John to buy him food, because he did not have a meal plan,
and that the girl offered to buy it for him.61             stated that his recollection was that he got chicken
tenders and was “pretty sure” that John got a pizza.                 stated that he did not notice what, if
anything, the girl got to eat.

         stated that he recalled being at             for about 20 minutes (during which John and the girl
talked), getting the food and then taking it back to John's suite. He said that John asked the girl if she
wanted to go back to his suite, and that she “just kind of came with [them].” In response to questions
from the Investigators,           stated that he could not tell, while they were at        , whether the
girl was intoxicated. He did not observe anything that made him think, “Wow, she’s really drunk.”


61
           stated that John did not introduce him to the girl, but said he was “not surprised” that she offered to buy
his food because girls at BC often buy food for their male friends.

                                                          24
   said that he assumed that everyone at            was at “some level of intoxication.”         stated
that he had been “drinking throughout the night,” and would put himself at a “4” on a 1-10 scale of
intoxication, with “10” being the “most intoxicated.”

         stated that he and John's roommates walked behind John and the girl on the way back to the
suite.          described John and the girl as “flirting back and forth,” and appearing to be “coupled up.”
         did not observe them touching, but they were “going off by themselves, talking a lot and
laughing a lot.”           said that when they got to the suite, John and the girl sat together on one of the
couches, talking.         stated that he stayed for “15 minutes at the most,” during which he ate part of his
food, while sitting at the table in the common area, then got bored, wanted to go to bed, and left.62 He
said that he did not recall where the two roommates were when he left. He added that he assumed, from
what he had observed, that John and the girl would have “some sexual interaction” because they were
“cuddled up” and she had come back to his room “later in the night.”

D.         Findings Regarding Jane's Level of Intoxication and John's Awareness of Same (at
                 and in Suite Common Area) and John's Touching of Jane at

       1. Jane's Level of Intoxication While at                   and Common Area of John's Suite

The Investigators find, by a preponderance of the evidence, that Jane was highly intoxicated to the point
of being unable to make informed, rational judgments and decisions (i.e., incapacitated) starting at some
point during the           , and including when she encountered John at               and then
accompanied him to his suite and room on                      . This finding is based on the evidence
outlined below.

          The Investigators credited the statements made by Jane                                , regarding the
           amount of vodka Jane drank between 9:00-10:45 PM before going to the                      (5-7 shots
           in a large shot glass that held about 1.25 times the volume of a standard size shot glass),63 as well
           as Jane and                 estimates as to what Jane drank while at the party (some portion of the
           ½ 16 oz. Solo cup of undiluted vodka). They also credited Jane's statements that she started
           drinking approximately 2 hours after dinner, and did not eat, or drink anything non-alcoholic,
           during the 3-4 hours over which she consumed this alcohol.

          The Investigators credited Jane's statements, as well as those of her suitemates, that Jane
           drank more vodka than was “typical” for her to drink, on the night of                   .




62
     BC records indicated that          swiped back into his residence hall at 1:26 AM (t
                                          ).
63
   According to Wikipedia, shot glasses in the United States typically hold 1.25-1.5 ounces of alcohol. If the 1.5 oz.
volume is used (due to the larger size of the glasses), based on the consistent statements of Jane
and       , it is more likely than not that Jane drank 7.5-10.5 ounces (5-7 shots) of vodka while pre-gaming, and
something between 1-6 ounces (accounting for the spill of some amount that was not large enough to warrant having
to clean up) while at the party. In sum, it was more likely than not that Jane drank 8.5-16.5 ounces of undiluted
vodka over a period of 4 hours, during which she neither ate nor drank non-alcoholic beverages.

                                                         25
        The Investigators credited Jane statements that she did not recall large passages of time,
         beginning at some point during the             (where Lyft receipts indicated she was from
         approximately 11:00 PM to approximately 1:00 AM).
         provided accounts that corroborated Jane's on this point. They each stated that Jane told
         them, on or shortly after             , that she did not remember much of what had happened,
         both at the           and afterwards.

        Jane's texts to                      (sent within 8 hours of the Alleged Incident) were further
         corroboration of her professed lack of memory (“I don’t know how I ended up somewhere;” “I
         don’t know how I got to his room.”)

        Jane produced texts between her and          on                    , in which she asked,
         repeatedly, that he meet with her because she could not remember what had happened and wanted
         to “piece things together.” These texts corroborated Jane's statement that she could not recall
         much of what had transpired between her and John due to her level of intoxication at the time.

                                           provided consistent accounts of sitting in their suite on
                        , hearing Jane talk (after she returned from work) about how she could not
         remember so much of the night, including walking to                or ending up in John's
         bedroom. Each of these witnesses stated that Jane appeared unable to recall most of the
                   64

         details of her interaction with John and that this inability was upsetting to her. The Investigators
         credited            statement that she believed it was necessary that they review texts and other
         records in order to help Jane “put the pieces together,” with respect to what happened. She
         stated, repeatedly, “Jane was trying, with obvious difficulty, to understand what had happened.”
                described observing Jane read her text exchange with             and stated that it was “hard”
         to watch her do this; it was clear to her that Jane did not remember having had this exchange.

        The texts Jane sent to           and to her (non-BC) friend                (“      ”) later on
                              contained various statements reflecting that she did not remember how she got
         from the             back to campus or how she ended up in John's room.65 These corroborated
         the Investigators’ finding that Jane was highly intoxicated during this period of time.

        The Investigators credited the consistent observations of certain witnesses that Jane was highly
         intoxicated while at the            .         (who was not identified as having a bias towards either
         party) placed Jane as a “7-8” on a 1-10 scale of intoxication, with “10” being the highest. He
         stated that this rating was based, in part, on how uncharacteristically “touchy” Jane was being;


64
          stated that after Jane looked at her            receipt, she had a “triggered” memory of buying food for
John and of walking across the street from            to           (John's residential hall). The Investigators
credited Jane statement, as well as            that these were “triggered” memories, corroborating their finding
that Jane was highly intoxicated when she was at               and walked back to John's suite.
65
   See Evidence Binder, at Tabs 35, 36. Jane made such comments as, “I don’t remember how we got back;”
“Something bad happened and I don’t know how I ended up somewhere;” and “I don’t even know” in response to
“Where were you?” She wrote to            from                  at 8:29 AM, saying that that she was “still drunk”
and that she did not know “how I got to [John's] room or how [the sexual interaction] started happening.”

                                                        26
         he stated that she hugged him and this was something she did not typically do. In addition,
                  description of Jane was consistent with the observations made by           , who placed
         her at an “8” on this intoxication scale. The Investigators credited         detailed description
         of Jane “guarding” the door to the room, looking at him with eyes that were “far” and “distant,”
         “wobbling,” and then falling as she danced, causing him to “pick her up.” Although
         acknowledged having some bias towards Jane due to his friendship with her, his account was
         not inconsistent with those of other witnesses at this party.66

        Jane stated that the photographs from the evening indicated that she was likely wearing
                                       ), meaning that her footwear would not have contributed to her lack
         of balance. In addition, Jane and           each stated that Jane was typically “very
         coordinated.” The fact that Jane fell while dancing (and possibly fell more than once;
         saw her get up herself and          recalled picking her up) corroborated a finding that she was
         highly intoxicated at the time.

                stated that Jane “got flirty” when she was intoxicated, and Jane stated that she had
         been flirtatious with people (whom she knew) in the past, while intoxicated.       described
         Jane as acting “uncharacteristically flirtatious” with him at the          , and stated that she
         also danced in a sexual manner (“grinding” and “twerking”).         description was consistent
         with           observation that Jane was more “outgoing” and “touchy” than normal, and that
         this was due to her high level of intoxication.

             stated that he recalled observing Jane with         outside as he left the party.  stated
         that he noticed that Jane was not “walking straight” and was “bumping into her friend.” This
         supported a finding that Jane was intoxicated at a high level.

        The Investigators credited the statements of            Jane's suitemate, that Jane had the ability
         to function (and to be          Jane even when she was highly intoxicated.                 observed,
         from Jane's gait as well as her speech, that she was intoxicated in the early morning hours of
                                 also stated that she knew, from having observed Jane and                 drink
         alcohol on prior occasions, that they typically had a similar tolerance for alcohol.           stated
         that the fact that         and Jane had been drinking together on this night, and that               was
         “so far gone,” contributed to            belief that Jane although functional, was also highly
         intoxicated. This belief caused           to ask Jane if she wanted            to accompany her on the
         short walk to        and         residence hall, to think about the fact that she could locate Jane
         on her “Find My Friends” app, to reach out to Jane 30 minutes after she left, and to set her
         alarm for 2 hours in order to get up and make sure that Jane was safe.               stated that the
         reason she felt that it was okay for Jane to go by herself to see           and      was because it
         was a short walk,         and       were close friends, and she thought Jane could “crash” there.



66
  The Investigators also noted that Jane was no closer to           than she was to multiple other witnesses, or than
John was to certain other witnesses. The Investigators determined that there was no basis upon which to find it
more likely than not that           account was materially distorted as a result of bias.

                                                         27
        The evidence was insufficient to support a finding that Jane took any action in connection with
         helping         get to bed that required fine motor coordination, coherent speech, or any exercise
         of judgment. It was just as likely that        (who was completely sober, and from whom Jane
         had sought help) took the lead in getting          to the bathroom to vomit and then into bed. The
         fact that Jane took a video of            while she vomited, and does not appear to be doing
         anything to help          in that video, provides further support for a finding that Jane was also
         highly intoxicated at this point in time. The Investigators also credited Jane's statement that
         she did not remember taking this video, or the contemporaneous photo of her and           . See
         Evidence binder, at Tab 25.67 This lack of recollection supported a finding that Jane was highly
         intoxicated when these things occurred, and so not forming a memory of them.

        The texts that Jane sent to        , from outside his residence hall and then later, from           ,
         further corroborated the Investigators’ finding that Jane was highly intoxicated. Although she
         was able to send and read these texts, and to formulate some sentences, the texts were full of
         spelling mistakes and incomplete sentences and their overall tenor was disjointed, repetitive, and
         very emotional (they contained dramatic statements and statements of feeling such as, “I’m
         terrified;” “love you       ;” “      where are you;” “bro I’m not Trynna be raped”) and she
         referred to herself as “sloshed.” Jane showed            (her roommate) these texts, and        told
         the Investigators that they “did not sound like Jane they were not coherent.” This lack of
         coherence was apparent from a comparison of these texts to the texts that Jane sent          on
                               , when she was sober.

        Jane's stated inability to recall having engaged in this text exchange with           (which the
         Investigators credited) also reflected that Jane was highly intoxicated.             corroborated
         Jane's lack of memory of these texts;             stated that she and Jane's other suitemates told
         Jane   to look and  see if she had any texts that would  help her piece the events of the night
         together, and that this was when Jane found the texts that she had sent to          .

        The texts that were exchanged between Jane and           prior to her walking to
         indicated that she was asking      to tell    l (who broke up with her, and to whom she was not
         speaking) to “come get her.”         decision not to involve       reflected        awareness
         that Jane was not thinking clearly about the situation; the weight of the evidence supported a
         finding that       told Jane to go back to her room, multiple times, because be observed that
         she was very intoxicated and not making rational decisions or exercising judgment (he
         commented to her, “You just faded”).

        The texts between          and Jane at 1:45 AM (when Jane was in                 ) indicated that
         Jane was functioning in the sense of being able to read and respond to texts but they were very
         brief and not inconsistent with a finding that Jane was highly intoxicated, albeit functional, as
         described above. See Evidence Binder, at Tab 34.


67
  The quality of this photo is poor, in part because the lighting is dim, rendering it impossible to draw any
conclusion about Jane's state of intoxication from it. The Investigators noted that nothing about the photo
contradicts, or is inconsistent, with a finding that Jane was highly intoxicated at the time it was taken.

                                                         28
       The Investigators credited         statement that, based on her observations of Jane it was not
        characteristic of Jane to reach out to     , rather than her suitemates, in the way that she did
        via text in the early morning of            h
                                                     , and that this was an indication to her that Jane's
        judgment was impaired by alcohol.

       The Investigators credited Jane's statements that she had virtually no recollection of being at
                   , other than some memory of John pulling her towards him by the waist. Her
        reference to John being “handsy” in the texts to        reflected that this particular physical
        contact caused her anxiety, making it plausible that she would remember it.

       The Investigators credited Jane's statement that, when she woke up later on                     , she
        observed a circular stain on            , triggering a memory of having dropped her entire pizza on
        herself. The fact that John stated that he did not recall seeing Jane drop her pizza, and that
        neither          . nor either one of his roommates recalled seeing this, did not preclude a finding
        that it happened. None of them recalled seeing Jane buy any food, and the dining hall records
        indicate that she did. In addition,           and         both stated that Jane showed them the
               with the stain, later on                . A preponderance of the evidence supported a finding
        that there were moments when neither John nor any of these witnesses was watching Jane and
        that she dropped the pizza (which may not have fallen all the way to the floor) in one of these
        moments. Jane                 and         each stated that a lack of coordination on Jane part was
        uncharacteristic;          noted that she “was not clumsy.” These facts supported a finding that
        Jane dropped her pizza because she was highly intoxicated, while at                   .

       Jane asked John to send a text to           , after she had met up with John Jane stated that
        she did not recall doing this, but that        was the only girl she knew at the time who was
        “friends with John.” Jane stated that she believed she was attempting, in her intoxicated state,
        to figure out a way not to be alone with John. The Investigators found this plausible, and noted
        that John stated that he had no memory as to why Jane wanted him to text               .

       Jane stated that her normal practice was to remove her make up and take her earring out before
        going to bed. The Investigators credited her statement that she did neither of these things upon
        returning to her dorm after the encounter with John and that she slept on the couch in the
        common area of her suite, in           with the pizza stain, rather than in her own bed. Jane's
        roommates           nd        corroborated this;       saw Jane in the morning and said she was
        “in shambles.” They stated that this conduct was not typical of Jane and it tended to
        corroborate her statements that she was highly intoxicated throughout this period of time.

    2. John's Awareness of Jane's Level of Intoxication (                    Suite Common Area)

The Investigators find, by a preponderance of the evidence, that John was aware that Jane was
intoxicated when he met her at            and during their interaction in the common room of his suite as
well as during the walk from            to the suite, but that he was not aware that she was intoxicated to



                                                     29
the point of being unable to make informed, rational judgments and decisions (i.e., incapacitated) during
this period of time. This finding is based on the following:

       It was undisputed that the parties had no history of spending time together, either while sober or
        while intoxicated, prior to                    . Accordingly, John did not have a basis for
        knowing what behavior was and was not characteristic of Jane either when sober or when
        under the influence of alcohol. This having been said, John stated that he “knew Jane had been
        to a            ,” and “assumed she had been drinking.” The Investigators found it more likely
        than not that John   was aware that Jane was intoxicated at some level when she interacted with
        him “excitedly” at             and went back to his suite, accompanied by three male students
        whom she did not know, despite having such minimal acquaintance with him. The evidence was
        insufficient, however, to support a finding that John knew Jane was incapacitated as that term
        is defined in the Policy (“unable to make informed, rational judgments and decisions due to her
        level of intoxication”).

       The Investigators credited John's statements that he assumed that Jane had been drinking
        alcohol at the           she told him she had attended, but that he did not observe signs that
        indicated to him that Jane was highly intoxicated when he interacted with her at               , or
        when they walked back to his suite and sat and talked in the common room there.

               stated that Jane did not typically stumble or slur her speech when intoxicated.
        stated that the reason she believed that Jane was highly intoxicated when she saw her after the
                    was because she knew what Jane's gait and speech were like when she was sober,
        and that these became “different” when Jane had had a lot to drink. The Investigators credited
                  statement that she observed these differences in Jane's gait and speech when she
        interacted with Jane before Jane left to see          and      . It was plausible that John would
        not notice these differences, based upon the parties’ minimal interaction prior to             .

       Similarly,        stated that her observation of Jane when Jane was the “most drunk” was that
        she had a “glaze” in her eyes, “repeated herself,” and was “giggly.”          also stated that Jane
        would “not form a lot of coherent thoughts,” her “gait was off,” and you could “tell in her face”
        that she was intoxicated. The Investigators found it plausible that John would not notice any of
        these things, because they did not constitute “obvious” signs of a high level of intoxication in
        someone whom he did not know well. The one possible exception to this was
        observation that Jane would “not form a lot of coherent thoughts” while highly intoxicated.
        The Investigators noted John's statement, however, that he had no recollection of what he and
        Jane talked about before they went into his room. This lack of recollection on his part was
        consistent with a finding that the parties did not engage in the type of conversation that would
        necessarily reflect how coherently Jane was thinking.

       The Investigators credited the statements of              and         . that Jane and John
        talked primarily to each other, and walked ahead of the three of them, back to the suite. Although
        none of these witnesses had a highly detailed memory of events, they provided consistent
        accounts of John and Jane as seeming to be “a couple” during this brief walk as well as later,

                                                    30
         when they sat together on one of the couches in the common area. John agreed that his
         interaction with Jane had a flirtatious quality; he said that that there was “something in the air”
         between them, although he did not recall what he and Jane spoke about. The Investigators
         found it more likely than not that John believed that Jane had been drinking, but not that she
         was intoxicated at a level that would preclude her ability to consent to sexual interaction.

        John and Jane were consistently engaged with each other for approximately 40 minutes
         between the time of meeting in                and going into John's bedroom. During this time
         period, John  met up with Jane in line, purchased food, walked back to his residence hall room,
         engaged in conversation, ate in the common area there, and then invited Jane to his bedroom.
         During this passage of time, there was no reported evidence that Jane displayed obvious signs
         of incapacitation (e.g. stumbling, inability to converse, vomiting, passing out). This supports that
         it was more likely than not that John was unaware that Jane was intoxicated to the point of
         incapacitation.

        None of the witnesses who were with the parties at                t, or in the common area of John's
         suite (                         .), stated that they observed any sign (stumbling, slurred speech,
         etc.) that Jane was highly intoxicated.68 None of these witnesses knew Jane or had spent time
         with her so, like John they did not notice the signs of intoxication that          had witnessed
         earlier, and they did not know what conduct would be characteristic or uncharacteristic of Jane
         Each of these witnesses stated that they observed Jane interact with John in a way that struck
         them as “normal.”            noted that he “assumed” Jane was intoxicated, because she had
         been to a party and then gone to              , but that he did not observe her do anything that
         reflected that she was incapacitated by alcohol.

     3. John's Alleged Non-Consensual Touching of Jane While at

The Investigators find, by a preponderance of the evidence, that John put his arm around Jane's waist
and pulled her towards him, when he said hello and came to stand beside her in line at               . Jane
spoke about this conduct consistently in her interviews, and John  acknowledged that it “might have
happened,” although he said he did not recall putting his arm around Jane Neither              nor
recalled seeing John put his arm around Jane but the Investigators found it plausible that they would
not consider the gesture significant and that they might have forgotten it, due to the passage of time. The
Investigators did not credit           statement that Jane initiated the hug, because              account
was inconsistent with the other witnesses’ accounts in several respects. Specifically,          described
Jane (whom he did not know, and so referred to as, “the girl”) as “running up” to John; the parties
agreed that this did not occur.          also stated that Jane was not in line when they got there; the
parties agreed that she was.




68
  The weight of the evidence supported a finding that these witnesses, while somewhat intoxicated, were not so
intoxicated themselves as to preclude their ability to make relevant observations. They described events consistently
and in reasonable detail, given the passage of time, and none of them described any other member of this group as
appearing highly intoxicated.

                                                         31
The Investigators found it more likely than not that John's touching/hugging of Jane was brief, and that
John did not touch any part of Jane's body other than her waist while they were at           .

The weight of the evidence supported a finding that Jane did not give consent to John's touching of
her. The Investigators credited Jane's recollection of John putting his arm around her waist when he
came up to say hello, and John acknowledged that if he hugged Jane it would have been in the nature
of a greeting (as they had hugged in the past), as opposed to a romantic or sexual hug. Accordingly, the
Investigators found it more likely than not that John did not seek Jane's consent to this touching and
that she did not form, much less express, her consent to it. In addition, Jane's contemporaneous texts to
       indicated that Jane did not welcome John's touching of her. When            texted, “He’s not going
to touch [you],” Jane responded that his “hands [were] saying another thing” and that John was “going
to try to do something.”69 She conveyed apprehension to           as opposed to comfort or interest.

Despite these findings, the Investigators also find that it was more likely than not that John did not know
that Jane neither consented to, nor welcomed, his touching of her at                . This was because: (1)
Jane looked as though she was happy to see him at                 ; and (2) John did not observe any
indication that Jane was so intoxicated that she did not have the capacity to consent. The weight of the
evidence supported a finding that Jane did not express discomfort to John when he touched her in this
manner. None of the witnesses observed any negativity between the parties as they interacted after this
touching; in fact, the opposite was true. Jane bought food for John and joined him and his friends in
John's suite.

In sum, the Investigators found it more likely than not that: (1) Jane did not consent to the touching or
welcome it, but did not express this to John (although she did express this, in texts, to    ); and (2)
John believed that Jane consented to his touching of her while they stood in line at              .

                                                                                                               70
       E. Alleged Incident (Approximately 1:10 – 1:38 AM                 ) and Later on

       1. Jane's Account

Jane stated that her memory of what transpired between her and John once they were in his bedroom
was fragmented; she recalled certain things and not others. She stated that she and John were standing
up at first, and then got onto his bed. Jane stated that she recalled noticing that the bed was higher than
normal height; she did not recall if John helped her get onto it. The first sexual interaction she said she
remembered happening was John “starting to kiss her,” while they were standing. Jane stated that she
also recalled seeing that John was naked, standing in front of her, and that she was still wearing          .
She said that she did not remember seeing him take his clothes off, and did not know what underwear he
was wearing; in her second interview Jane stated that she believed John was wearing boxers.




69
   See Evidence Binder, at Tab 28.
70
     Jane sent a text to       saying, “I’m not in my room” at 1:10 AM. Her next text to         was at 1:38 AM, in
which she stated, “The worst part is I ended up just like those                   WHORES.” The Investigators found
it more likely than not that the sexual interaction that occurred between the parties in John's room took place for
some portion of these 28 minutes.

                                                        32
Jane stated that she had no recollection of sitting and talking to John on the bed, or of “grinding”
against him once they were lying down (as he alleged). She stated that she remembered leaning back on
the bed, while John kissed her on the mouth and the neck. She said that she had no memory of telling or
asking him to kiss her on the neck. She stated that John told her, later, that she had said, “Kiss my neck.”
In her interview, Jane stated that it was “probably true” that she had said this to him because she has
said this during sexual encounters with other people.

Jane recalled John kneeling at the end of the bed and reaching under               to pull her spandex shorts
off. She stated that she thought she lifted up her back so that he could do this. Jane said that it was
after this, as he was kissing her, that she felt John reach to remove her underwear (a thong). Jane
stated that she had a specific memory of “scooching up” the bed and saying, “No, you don’t get to take
those off,” or “No, you don’t get to take my underwear off.” Jane stated that she said this because she
did not want to have sexual intercourse with John The Investigators told Jane that John had stated, in
his interview, that he believed Jane's comment, “No you don’t get to take those off” meant that she was
self-conscious about him seeing her pubic area because she had not shaved recently, not that she did not
want to have sex (see Section IV(E)(2) below). Jane responded to this by saying, “If I had wanted to
have sex, I would not have been shy about John seeing my pubic area.”

Jane stated that her memory was “spotty” with respect to what happened immediately after she told
John not to remove her underwear, but that she had a distinct recollection of John on top of her (she was
on her back), penetrating her vagina with his penis. She said that he must have pushed her thong to the
side in order to do this (although she had no memory of this), because her underwear was still on. Jane
stated that she had never had sexual intercourse while wearing her underwear, and did not believe she
would have held her thong to the side, as John alleged she did. Jane said that she thought John was
kissing her neck and that she had one or both of her arms around him when this happened.

Jane stated that she did not recall whether John was wearing a condom. In response to hearing that
John stated, in his interview, that she had asked him to get a condom, Jane stated that while she had a
“vague memory of some conversation about condoms,” she had no recollection of asking John to get or
wear one. She said that this part of their interaction was “all fuzzy.” Jane stated that John told her, a
month after their sexual interaction (when they met, at John's request, to talk about it), that she had asked
him “about” a condom while they were on his bed, and that this led him to believe that she “knew what
was going on.” Jane stated that she asked John during this subsequent conversation (in
      ), whether she had either “instructed” or “ordered” him to “put a condom on,” or to use one. Jane
stated that John told her that she had done neither of these things. Jane stated that John did not tell her
(when they talked in                   ) that she had asked him why the condom was “not on,” nor did he
tell her that she had said anything about other people having had sex with her without using a condom.
Jane said that she had never had sex without a condom, and “would not have told John that people had
had sex with her without using one,” as he alleged.71



71
     Jane stated that John's emphasis, when they spoke in            , was on telling her that she “must have known
what was going on,” (i.e., that they were about to have sex) because she “asked for a condom.” The Investigators
told Jane that John stated, in his interview, that when he communicated this to Jane in               , she responded
by saying, “Well, I’m not blind.” Jane said that she had no memory of having said this to John but that if she

                                                         33
Jane stated that she got tested for sexually transmitted diseases (“STDs”) on                       ,
because she did not know whether      John  had been wearing a condom when he penetrated her. Jane
attributed this lack of recollection to her level of intoxication. She produced her medical record, showing
that she was tested for STDs on                        .72

Jane stated that she recalled that shortly after penetrating her vagina, John told her to “flip over” onto
her stomach.73 She stated (in her interview) that she did not like being in “that position,” and told this to
John Jane stated that she did not remember whether she actually flipped over or not; she did not recall
being “face down.” Jane said that what she recalled next was that her head was turned to the side (she
thought John was on top of her, facing her) and she was saying, “Stop,” or “Stop, stop, can we stop?”
Jane described feeling as though she was “in slow motion,” thinking, “What is going on?” right before
she said, “Stop.” Jane stated that she remembered “looking around and realizing what was happening,
and that [she] didn’t want it to be happening, and that things were moving too fast … and that [she] was
too drunk,” and telling John to “stop.” She stated that she realized she was “too drunk to consent to
anything that was occurring.” Jane stated that John then said, “Oh no, something’s wrong,” stopped
penetrating her, and “jumped off the bed.”

In response to a question from the Investigators, Jane stated that she had no memory of having any
conversation with John about going to his room, or wanting to have any sexual interaction with him. She
stated that she did not recall John asking her whether she wanted, or consented, to engage in: (1) sexual
interaction generally; or (2) any particular sexual act, prior to their sexual interaction. Jane also stated
that she never told John explicitly, “I do not want to have sex with you,” but that this was what she
meant when she told him that he did “not get to take [her] underwear off.”

The Investigators told Jane that John had stated, in his second interview, that she said, “Do it,” after
she pulled her own underwear to the side.74 Jane stated that she had no memory of saying this and did




did, she would have meant that although she was too drunk to consent to sexual intercourse, she might have seen
that John wasn’t wearing a condom and commented on it.
72
   See Evidence Binder, at Tab 42.
73
   Jane stated that John said this in a tone that was more like an instruction than a request.
74
   The Investigators’ notes from John's initial interview reflected that John stated that Jane told him, “I know you
want to do it,” during the initial part of their sexual interaction in his room, but not that she told him “Do it,” either
early in their interaction or immediately prior to his penetration of her vagina. Accordingly, the summary of John's
initial interview did not contain any reference to Jane telling him to, “Do it.” John submitted comments on that
summary and did not state that the summary had omitted the fact that Jane had told him to, “Do it.” In his second
interview, however, John stated that Jane told him “Do it,” as she held her thong to the side, and stated that he
only penetrated her after she said this. John's advisor/attorney then stated that his notes from John's initial
interview included a reference to “Pulls to side/Do it;” he showed these notes to the Investigators. Upon subsequent
review of their notes, the Investigators determined that they asked John a question along the lines of what Jane
did or said, if anything, in addition to pulling her underwear to the side (as he alleged) and saying, “I know you want
to do it,” that caused him to believe she wanted him to penetrate her. The Investigators find it more likely than not
that John's advisor made a note of the question and then misinterpreted it as John's answer. This finding is based
upon the fact that – as the following section describing John's Account reflects – he provided an unambiguous
response to the Investigators’ question on this point in his initial interview; specifically, when asked if Jane
instructed him to penetrate her vagina, John said that he did not recall her having done so, and did not recall having
“any conversation” with Jane immediately prior to penetrating her vagina.

                                                           34
not believe that she had, in part because John did not tell her that she had said this (or that she had held
her underwear to the side) when they met to talk about the interaction in early                    .

Jane stated that she was crying, and left the room quickly, leaving her spandex shorts (a fact that she
only realized later). She stated that, at the time, she believed John saw that she was upset and crying.
She said that she did not recall seeing, or saying goodbye to, anyone in the common area of the suite as
she left. Jane stated that although she did not recall whether she took the stairs or the elevator to
room (                 ), she did recall “running in the hallway” and standing outside the door to
suite, crying “hysterically.” Jane stated that she did not recall calling or texting        before going to
see him, but stated that she found texts on her phone later that day that reflected that she had texted him.75
She produced these texts (see Evidence Binder, at Tab 28). Jane stated that, based on content, she was
certain that the following ones (a continuation of the text conversation quoted above) were sent and
received after her sexual interaction with John in his room and prior to her in-person conversation with
       outside the door to his suite:

JANE:               The worst part                                       01:38
                    Is I ended up just like those
                                       WHORES76                          01:39

         :          Chill you’re a good person
                    Jane
                    You’re just living yours life                        01:41

JANE:               Yeah but no                                          01:41

         :          Stop it                                              01:41

JANE:               nahh                                                 01:41
                    That’s not me                                        01:41
                    And I let it happen                                  01:41

         :          Imma be pissed                                       01:41

JANE:               It’s fine 77                                         01:41
                    Fuck it                                              01:45
                    I miss you and                                       01:45
                    And                                                  01:46



75
     Jane stated that she saw these texts when she went to text         about going to church later on Sunday,
                ; this was something they typically did together in the evening. Jane stated that she also saw that she
had made multiple attempts to reach           and      by phone; she said that she was embarrassed by the number of
times she had reached out in this manner and deleted her call log because of this embarrassment. Jane stated that
       later told her that she had called him at 1:50 AM.
76
   Jane explained that this was a reference to the fact that the                team had a reputation for being “sleazy
with girls,” and she knew of one rumor that a girl on the               had “hooked up” with someone on the
     .
77
   Jane stated, in her interview, that when she said, “It’s fine” she did not mean that having sex with John was
fine. Rather, she meant that she would be “fine;” she had “no other choice.”

                                                          35
                  And I’m blacker but wtf cares78                        01:46

       :          Jane you’re good just chill out and
                  Get some sleep                                         01:51

JANE:             There’s no service in here                             01:51
                  I’m trying                                             01:51


Jane stated that          came out and they talked in the hall. She said that she remembered telling
that she and John had “just had sex;” that she “did not want to;” and that John had “taken advantage of
her.” Jane stated that she also told        , “My vagina hurts.” She said that        responded by saying,
“That didn’t happen,” and mentioned that he (        ) and she had “just been texting.” Jane stated that
she told      , “No, it just happened.”

Jane stated that she did not remember how the conversation with            ended.79 She said that she
recalled being back on the first floor of       in a lounge area, sitting and crying by herself. Jane
stated that the next thing she remembered was waking up on a couch in the common area of her suite in
              at approximately 6:30 AM. She said that she never got into her bed. Jane stated that she
also had not removed her big hoop earring or taken her makeup off, things she described herself as
“always doing” upon return from a night out, “drunk or not.”

Jane stated that she was still wearing           , and noticed a large pizza stain on it. She said that this
caused her to remember that she had dropped her pizza on herself at                . She said she also
realized that her shorts weren’t on and that her underwear still was. Jane stated that she took everything
off, got dressed, and went to work her shift at                                             . She stated that
she felt as though she was in a “haze;” she said that she “might still have been intoxicated.”80

After Jane got to work, she texted          , one of her closest friends.81 Both Jane and
produced this text exchange, which started with Jane saying, “I’m drunk at                      .” Jane
went on to tell        that “some boy started to have sex with [her],” and that she “[didn’t] know how
[she] got to his room or how that started happening.” She told           that she “panicked,” and that the
boy “stopped when [she] said so.” Jane also told             that she did not remember leaving, but ended
up on her couch.          asked if Jane had “blacked,” to which Jane responded, “very blacked.”

        asked Jane “wtf [did the boy] think that was okay,” to which Jane responded, “He was drunk
too but like [I don’t know] I was making out so I mean….”         said, “I guess sketchy situation when
ur both drunk.” Jane responded, “Very; I’m sad.” Later, on                  , Jane texted, “I barely
remember anything. The whole situation is so fucked. Sorry that’s a lot to share.” In subsequent texts on




78
   Jane stated that her reference to “blacker” meant “blackout drunk.”
79
   Jane stated that       told her, later, that she took the elevator after she left the door to his suite.
80
   Jane confirmed that she did not drink any alcohol or take any drugs after drinking vodka at the              .
81
   See Evidence Binder, at Tab 36.           met Jane in             . She stated that she and Jane “talk about
everything,” despite the fact that       attends college in                .

                                                          36
that day, Jane stated, “I literally remember 0 besides making out with him and then him being on top of
me and then me freaking out and him saying oh no oh no something’s wrong.”

Jane also told             (via text) something about her interaction with John after        reached out to
her on                                82
                      , at 9:02 AM. In this text exchange, Jane noted that she did not remember how
she and          got back from the             . She then stated, “Something bad happened and I don’t
know how I ended up somewhere and then I ended up at                door crying, Rougggggh.” In response to
          questions, Jane stated, “I don’t even know. John Doe took me back to his room.” She
asked          not to tell anyone, and then said, “We made out and then he kept trying to take my pants off
or thong at least.”           texted that she,     ,       and another roommate (            ) “knew” that
Jane was crying;              asked her why she had been crying. Jane stated:

           Wait
           Were you awake
           When I came back
           Because he started to have sex with me
           And I kept being like wait
           Wait wait
           And then he started to
           And it was fine83
           But I was so upset because I didn’t really wanna
           And he stopped when I said stop
           And he was like something wrong somethings wrong
           And I was like panicked and crying
           And I don’t remember leaving

         asked Jane when “this all [went] down,” to which Jane replied that she did not really
remember. She stated, “I was just so upset that I let myself have that happen.” When           asked her
what it was that she “let happen,” Jane said, “let John Doe fuck meeee.”                texted, “You said
stop though, right?” Jane answered, “Yeah, and he did.” She then said, “I just like let him start; Like
he didn’t know …. I didn’t want it at all [I don’t know] I’m just mad.” Later in the conversation Jane
reiterated, “I’m just mad at myself.”

At 9:38 AM that morning,       texted Jane saying, “I heard you were crying.”84 Jane responded,
“How are you; Sorry I woke you up.”      responded that she was fine, and said “I don’t know if u

82
     See Evidence Binder, at Tab. 35.
83
     Jane stated that this was her way of trying to suppress her emotions while she was at work. She stated, “Saying
“It’s fine” is a way for me to try to suppress something that’s bothering me, or to act like it didn’t happen when deep
down it is really affecting me…. When something traumatizing like this happens, or even anything out of the
ordinary, it takes me a while to process things or even believe that something happened, so me saying this to one of
my closest friends was me trying to come to terms with something that I had not fully processed yet.”
84
   See Evidence Binder, at Tab 34.

                                                          37
remember but I was actually already awake.” Jane said, “You were close to sleeping tho.” Later on
this day, Jane sent         the photo she had taken of the two of them in the suite, before leaving for
      and        dorm, with the caption, “Didn’t remember this.”           told Jane that she (Jane had
taken the photo to “document”           still being awake;        told Jane that Jane had said, “We need
this documented.” Jane texted back, “I didn’t remember you telling me that; so funny … I don’t really
know why I was crying.” She then texted that she was “much better,” and stated, “Well I do remember
why I was slightly sad but I’ll tell you and           in person because I’m still trying to put the pieces
back together.”

Jane stated that later, when she got back from work, she spoke with            one on one, and also had a
group conversation at which        ,      ,     and         were present, in which she disclosed to them
that she could not recall much about what had happened the night before, because she had had so much to
drink. Jane stated that she told her suitemates that she did not recall how she had come to be in John's
room, but that she had ended up there and that he had had sex with her, without her consent. Jane stated
that        and she looked at her            receipts, and that she also looked back at her texts, which
“triggered” some snippets of memory (e.g., dropping her pizza). She stated that she was with these
suitemates when she started looking back through her texts to understand what had happened, and when.

     2. John's Account

John stated that he and Jane walked into his room, and that it was “pretty messy.” He said that the
overhead light was off, and a color-changing desk lamp was on; the lighting was dim. In his initial
interview, John stated that he assumed that he closed the door, although he did not recall doing so. In his
second interview, John stated that he did not know where his roommate Rm. 1 was, so he locked the door.
John said that he did not recall sending any message to Rm. 1 about the fact that he “had a girl in [his]
room.”85

John stated that he did not recall touching Jane when they first entered the room, and thought that he
got up onto his bed before she did and that she joined him, within a minute or so.86 He said that they both
stood on a desk chair in order to get up to the bed. He said that he could not recall any conversation with
Jane at this point; he did not remember if he asked her to get on the bed with him. John stated that
after he and Jane sat and talked for a couple of minutes, they started to kiss.87 He said that they then lay
down, and continued kissing, as well as “grinding” against, each other. He stated that Jane was on her
back, and he was on top of her while this was occurring, and that Jane asked him to kiss her neck,
which he did. John stated that Jane also said, “I know you want to do it.” John said that he did not
respond to this comment, but assumed that Jane was saying that she knew he wanted to have sexual
intercourse with her.


85 Rm. 1
        told the Investigators that he recalled receiving such a message, but said he could not find it and that it might
have been over Snapchat (and so, not saved). The Investigators asked John to look at his messages to determine
whether he had sent Rm. 1 a message about the fact that Jane was in his room. John emailed Dean O’Driscoll on
                 , and stated that he did not have any message of that nature.
86 John
         drew a map of his room and also provided a photo of it, reflecting that his bed was raised off the floor.
87 John
         stated that he and Jane had a “normal” conversation; he did not remember what they talked about. In
response to a question from the Investigators, John stated that they did not talk about whether to have sex, or to
engage in sexual interaction, and that he did not ask her if she wanted to do so.

                                                           38
John stated that he thought Jane            was off, at this point in their encounter.88 He said she “might
have been wearing” a bra, or a “bralette,” but that he did not recall this. John stated that he did not recall
touching (or attempting to touch) Jane's breasts at any point. He stated that, at some point, he reached
to pull her spandex shorts down. John said that Jane arched her back to assist him in doing this. They
did not talk about what would “happen next,” but John stated that Jane said, “Get a condom.”89 He
said that this instruction was one of the reasons why he believed that she was fully aware of what was
happening; i.e., that they were about to have sexual intercourse. John stated that he got off the bed at this
point, and got a condom out of his wallet. In his initial interview, John stated that he was “pretty sure
and very confident” that the condom was in his wallet, either in or on his desk. In his second interview,
John stated that he got the condom from his wardrobe.

John said that he got back onto the bed, holding the condom in his hand, and was “fairly confident” that
he remembered “ripping the condom [package] open.” When the Investigators asked John if he had a
specific recollection of this, John stated that “something Jane said later” made him think that he held
the condom in his hand for a moment, after getting back onto the bed, before putting it on. Specifically,
John said that Jane asked him why the condom was not on, and he told her that he had not put it on yet.
In his second interview John elaborated on this, and said that Jane “confronted” him about whether he
had put the condom on, after which he immediately put it on. John stated that he recalled Jane saying
something along the lines of, “Other people have done that [had sex with me without using a condom],”
and that he responded by saying, “I wouldn’t do that.”

John said that before Jane asked the question about why the condom was not on, he “went to take her
underwear off.” He stated that he was fully naked at this point.90 John stated that Jane did not move
away from him in any manner when he did this. He said that she did, however, instruct him not to
remove her underwear. In his initial interview, John stated that Jane said something along the lines of,
“You don’t get to take my underwear off,” or “No, I don’t want you to take it off.” He stated that Jane
then “pulled [her underwear] to the side,” using one hand. John said that he saw Jane move her
underwear, but did not recall what it looked like. He said that he did not touch her pubic or vaginal area
himself, or touch her underwear.

In this initial interview, John stated that he interpreted Jane instruction not to remove her underwear
as her communicating to him that she was “uncomfortable with [him] touching her,” and embarrassed
because her pubic area was “not shaved.” In his comments to the summary of this interview, John stated
that he wanted to clarify that he had never thought Jane was uncomfortable with him touching her pubic
area, and only thought she was uncomfortable with him seeing that she had not shaved there.91 John
stated that he believed that this was why Jane did not take her underwear off, and moved it to the side,

88 John stated that he thought Jane took              off, but said that he was “not 100% sure.” He stated that he did
not recall taking, or attempting to take,          off, and thought it “would have been hard for him” to do this.
89
   In his second interview, John stated that Jane might have said, “Do you have a condom?” as opposed to, “Get a
condom.” In his comments to the summary of this second interview, John stated that Jane asked him to get a
condom.
90John
         stated that he did not recall exactly how or when he took his clothes off, but thought he was fully naked by
the time he had the exchange with Jane about the condom, and that there was a period of time before this during
which he was wearing only his boxers. He did not recall when or how his boxers came off. John stated that he did
not remember Jane removing any of his clothes.
91 John
          stated that he did not touch Jane pubic area.

                                                         39
instead. John also commented that he had been “confused” by Jane telling him not to take her
underwear off. In response to a question from the Investigators, John stated that he did not recall making
eye contact with Jane when she made this comment, nor could he see the expression on her face, due to
the dim light in the room. He stated that there was nothing about the tone of Jane's voice that “raised a
red flag.”

In his initial interview, John stated that he put the condom on, while on his knees, near the end of the
bed. He clarified that this was after Jane had pulled her underwear to the side. John stated that he then
penetrated Jane's vagina with his penis; she was still on her back. In response to questions from the
Investigators (in this same interview) as to whether John had any conversation with Jane immediately
prior to penetrating her, and whether Jane instructed him to penetrate her, John stated that they had no
conversation immediately prior to his penetration of her vagina. He said that he did not recall Jane
telling him to penetrate her vagina. John did not revise his responses to this question in the comments he
submitted regarding the summary of his initial interview.

In his second interview, John stated that right before he penetrated Jane's vagina, she said, “Do it.” He
and his advisor both stated that they believed John had disclosed this fact in his initial interview.92 The
Investigators asked John if he told Jane when the parties got together to discuss their sexual interaction
in                 , that she had pulled her underwear to the side, while saying, “Do it.” John stated that
he never told Jane that she had made this comment or gesture because he did not want to “challenge”
her or upset her any more than she already was at the point when they discussed their interaction in
           .

John stated that he did not recall where Jane hands were, while he was penetrating her. He said that
he had no memory of her touching his penis, or genitals, in any manner. John stated that Jane was on
her back, and that she told him to kiss her neck, while he penetrated her vagina. John estimated that they
were in this “missionary position” for 5-7 minutes, during which Jane “gave him verbal instructions.”
In his initial interview, John stated that Jane told him, shortly after he penetrated her, “It’s been a while
… Go slow.” John stated that Jane's “It’s been a while” comment, combined with her prior statement
that she did not want him to take her underwear off, caused him to believe that she was embarrassed about
how long it had been since she had shaved her pubic area; not that she did not want to have sexual
intercourse or was apprehensive about it. He stated that when Jane said, “Go slow,” she was talking
about the pacing of his penetration, not about whether she consented to his penetration of her. John said
that Jane said, “Go slow” twice. He stated that she also said, “Keep it there,” when his penis was fully
inserted in her vagina, and that he did this.

John said that he asked Jane to “flip over” onto her stomach, and that she told him that she did not
want to do that because she “did not want [him] to cum too fast.” John stated that this struck him as an
“arrogant” comment; he thought she was saying that she had such nice legs that he would not be able to
stop himself from “cumming.”93 John stated that he told her he would not do that, and that she then
turned over, lying flat on her stomach. John stated that he then penetrated Jane from behind for about
2-3 minutes, with his hands on the bed on either side of her. In response to a question from the


92
     See above, at n. 74.
93   John denied that Jane told him that she did not like this position, or did not want to “flip” over.

                                                            40
Investigators, John stated that he did not recall whether Jane's underwear was still on at this point, but
thought that it “must have been” because it “was never taken off.” He did not recall seeing her hold her
underwear to the side, when she was on her stomach. John stated that Jane had not made any noise
indicating that she was in pain, but that shortly after they were in this position, she said that her back hurt
and so they stopped having sex. He said it “seemed like a good place to stop,” and that he “did not want
to have any more sex.” John said that Jane never asked him to stop; he said that he stopped penetrating
her because she said her back hurt. In response to a question from the Investigators, John stated that he
did not “finish” during the sex because they stopped “before that could happen.” He said that the parties
did not talk about the fact that Jane's back hurt, or attempt to change positions; they “just stopped.”

The Investigators told John in his second interview, that Jane had alleged that she asked John to stop
penetrating her and that he had immediately stopped, and said, “Oh no, something’s wrong.” John
denied that this occurred; he said that this “absolutely did not happen,” and that it “[blew] his mind” that
Jane was alleging these things. John stated that Jane “never asked [him] to stop and that [he] never
said that anything was wrong.” In his interview, John stated that “nothing could be farther from the
truth.” John stated that Jane did tell him that she had asked him to stop (when they spoke in
     ), and that he told her he did not remember her asking him this. He said that Jane did not tell him
that he made the comment, “Oh no, something’s wrong,” when they spoke (in                   ) about their
interaction.

John stated that once he and Jane stopped having sex, they got off the bed. John stated that he got
dressed and believed that Jane did too, although he did not recall seeing her do this. John said that he
heard from Jane later, that she had left her shorts in his room.

In his initial interview, John stated that he walked Jane to the common room and then to the door, and
recalled that she said goodbye to Rm. 1 who was sitting in the common room, and then to him.94 John
stated that Jane did not look upset or express anything negative to him about their sexual interaction.
He stated that he would recall it if she had been upset, especially if she had been crying, and that she was
not. John said that he did not remember having any conversation with Jane (or kissing her) when they
parted. He said that he did not walk her back to her dorm; he wanted to “hang out” with his roommates.

John stated that after Jane left, he “hung out” with Rm. 1 in the common area of the suite, and thought
he also “hung out” in         and         room, with         as well. John stated that he was sure he
“would have had said something about having had sex,” and that his roommates asked him about it, but
he did not recall these specifics.

In response to a question from the Investigators about whether John also “hung out” with
students in the dorm at this point in time, John stated that he thought that he and Rm. 1 went up to the
      to see                  (“         ”) and another female student named “         ” for a brief
(approximately 10 minutes) visit.    John   stated that he did not remember this part of the early morning all
that well; he attributed his lack of recollection to the passage of time, and reiterated that he had not had



 John later commented that he did not have a memory of walking Jane all the way to the door of the suite, and
94

might have simply said good-bye to her at the door to his bedroom.

                                                      41
any alcohol after the wine he drank in his suite between 9:00 – 10:30 PM on                                     . John
said that after this visit, he went to bed.

John and Jane had no communication about their sexual interaction until approximately one month
later, when John asked Jane to meet with him to discuss it on                     . See Section IV(F),
below.  John  stated that he did hear from Jane a couple of days after the Alleged Incident, when she
approached him in the dining hall and asked if he had found her shorts. See Section IV(F), below.

       3. Witness Accounts

Jane's Departure from John's Suite; John's Actions

There were no witnesses to the sexual interaction that occurred between the parties in John's room.
Neither        nor         recalled hearing any noise from John's room, and neither of them saw Jane
when she left.  Rm. 1 arrived at the suite after John and Jane were in John's room. Rm. 1 stated that he
had received a message from John letting him know that he “had a girl in the room.”95 Rm. 1 said he was
“certain” that he had this “head’s up” from John because that was why he (Rm. 1) stayed out in the
common room when he returned to the suite at what he thought was “around 1:00 AM.” Rm. 1 stated that
he had been out drinking with people, and placed his own level of intoxication at about a “5” on a 1-10
scale with “10” being the “most intoxicated.”96

Rm. 1 stated that he sat in the common room, scrolling on his phone, and saw Jane come out of the
bedroom, wearing           , “about 10 minutes later.” He noted that he had met her earlier in the year, when
she volunteered to work in connection with a                                  .97 Rm. 1 stated that when
Jane came out of the room, he said, “Hey,” to which she responded, “Hey, bye.” Rm. 1 stated that he
saw Jane's face during this brief interaction and that she looked “reserved and calm.” Rm. 1 stated that
he “saw no indication that [Jane had been upset and crying.” Rm. 1 also said that Jane did not appear
to be stumbling or hurrying to get out of the room.

Rm. 1 stated that John came out of the room, after Jane had gone, and asked him if he wanted to go
“hang out” with            and                                              . Rm. 1 stated that he said,
“Sure,” and they visited           and her friends for 10-15 minutes, after which they went to bed. Rm. 1
stated that John did not talk about his interaction with Jane but that Rm. 1 asked him about it later that
morning, before practice (8:30-9:00 AM). Rm. 1 said that John told him that he had “met Jane at
       ” and that she had “come back” and they had “had sex.” John told Rm. 1 that he had not had much
to drink; he did not say anything about whether Jane had been intoxicated.98




95 Rm. 1
           looked for this message while at his interview, but stated that he was not able to find it. See n. 85, above.
96 Rm. 1
           stated that he had practice the next day, which meant that he “would not have been close to a “10” on that
scale.”
97
     Jane stated that she did not know Rm. 1 “other than from Instagram.”
98
          . stated that he also heard from John at                 , that he and the girl with whom                had seen
him at               had “hooked up.”             said that he did not recall any additional details from this conversation.


                                                             42
       stated that John rejoined him and    , as well as some of the other suitemates, about 20-30
minutes after he ( John) and Jane had gone into John's room.          did not see Jane leave; he was
not in the common area when she left.      stated that John seemed “happy,” and said that he and
Jane had “hooked up” and had “sexual intercourse.”          did not ask John for details, and John did
not provide them.

Similarly,         stated that he did not see Jane leave, but did have some conversation with John who
came out to “hang out” with him and others after she left.          stated that John “mentioned” that he
and Jane had had sex, and that             and he responded by saying something like, “Wow.”             stated
that John  did not “spill the beans” with respect to providing details about his sexual interaction with
Jane He stated that John told him, later, that he had asked Jane if “it” was fine, and that she had
said, “Yeah.”           stated that he thought John told him that Jane made “some of the first moves.”
       stated that after he,        and John talked,       went upstairs to the            to go to bed.

      stated that he went to see John later on                  ; he said that they usually “hung out” in
John's suite on the weekend.            recalled asking John what he had done the night before. He said that
John told him that he was at                 with       , and that Jane was there and offered to buy him
food.         stated that John told him that they walked “back to              ,” and that he asked Jane if she
wanted to come to his room.            said that John told him that Jane responded, “Yeah, sure.”
stated that he thought Jane “asked if she could buy the food,” and that John then “asked her to come
over.”         recalled John saying that Jane was “hot,” and that she had been “flirtatious” with him at
            .        stated that he did not recall what John said, if anything, about his sexual interaction
with Jane other than he said that Jane did not want him to “hit it from the back” because he would
“cum too quick.”

Jane's Conversation with

      stated that he and        walked back from the              and were watching a movie when he heard a
knock on the door (at around 1:00 or 2:00 AM) and went to answer it. He stated that he felt completely
sober at this point, although he had been drinking alcohol earlier at the            .      said that he saw
Jane was standing there, “crying and all over the place.” In response to questions from the
Investigators,        acknowledged that Jane had texted him earlier, telling him that she was “going to
            ,” and later that she was “going to go back with John,” but “didn’t really want to go back with
him.”         stated that he had texted her back, telling her to go back to her room, and had not heard from
her after that. He stated that Jane might have called him at one point as well, asking where he was, and
that he had told her to “just go to sleep.”99

      stated that when Jane came to his door she was “crying a lot.” He described her as “hysterical”
and with “makeup all over her face.”          stated that he was not able to tell whether Jane was drunk or
whether “some trauma” had just happened. She told him that she had had sex with John.             recalled
Jane saying, repeatedly, that she did not feel good about herself; she referred to herself as a “whore.”
      stated that he and Jane talked for 5-10 minutes. He said he wasn’t sure if she was “completely
intoxicated,” so “tried to get her to go back to her room.” He said that they “kept going back and forth.”

99
       stated that he no longer had these texts.

                                                      43
      did not remember “specific dialogue,” and said he did not recall Jane saying “how she felt
physically.”       said that the conversation “eased down,” and Jane walked to the elevator.          said
he did not go with her because he did not think she was “so intoxicated” that she needed his assistance.

Jane produced texts reflecting her subsequent conversation with                later on                :100

JANE:            hi       do you remember any of our conversation last night in the
                 hall, I’m trying to piece some shit together (I didn’t remember all
                 those messages I sent you and just found em all now)                             10:48 PM
                 I really don’t remember a lot                                                    10:48 PM

       :         You said you got with John last night                                            11:46 PM

JANE:            was I crying??                                                                   11:49 PM

       :         Yeah                                                                             11:49 PM

JANE:            Do you know what time that was                                                   11:51 PM
                 Sorry for bothering you                                                          11:51 PM
                 Did you reread the shit I was texting you???                                     11:51 PM

       :         Like around 1:30 I think                                                         11:54 PM
                 You’re good but I’m about to get some sleep                                      11:55 PM

JANE:            aight if you get a chance tomorrow can you screenshot your call
                 History to see when I called you last, I cleared mine                            11:57 PM

                 Maybe we could get dinner or something so I can chat with ya
                 Because there’s a lotta holes I’m trying to fill in, I know you were
                 drunk too. Night                                                                 11:58 PM

       :         You called at 1:50. Goodnight                                                    11:58 PM

Jane asked           to meet with her on              ; he told her he was busy. When she asked again
(and after          also asked him to meet with Jane           agreed to talk to her at 10:30 PM on
              h
               , outside her dorm. See Section IV(F), below.

       Observations (P                   )

     stated that he took an Uber back from the               , and that   might have been with him; he did
           101
not recall. He stated that his next memory was of being back in his suite, with         , watching TV.
     said that       was “in a good mood,” and was on his phone.         recalled      saying, “Jane is at
            .”      said that, at some point,       got a text from Jane and went to the door and then out
into the hall. He later told        that he went out to talk to Jane she never came into the suite.


100
   See Evidence Binder, at Tab 32.
101
        looked to see if he had an Uber receipt; he did not.    said he was certain that he took an Uber back from
the party and that the only person he would have done this with would have been        .

                                                        44
    stated that he and        knew that Jane had taken             breaking up with her “pretty hard,” in part
because she had sent them both text messages, wanting to talk with them.          stated that when Jane
came to their suite on this night, he did not “really want her to come into the room” because he felt that
she was “trying to get at       through his friends.” When          came back from talking with Jane
observed that he “looked solemn.” He asked            what Jane had said;         did not tell him.

Later on                   ,      told    that Jane was “with John the night before,” and that she
“believed that John had raped her.”     stated that      told him that John and Jane had run into
each other a          , and had “both been intoxicated.”

Jane's Suitemates’ Observations of Jane (                             )

       stated that she saw Jane briefly, before Jane went to work on Sunday morning.             noted
that Jane had slept on the couch in the common room of the suite, instead of in her bed in the room that
she and Jane shared.           stated that Jane came into their room quickly, was “fumbling around,”
and looked like she was “in a shambles.” Jane then left for work.

        had the text exchange with Jane (starting at 9:02 AM, while Jane was at work), referenced
above in Section IV(E)(1).        also had a brief text exchange with Jane shortly after this, as
referenced in Section IV(E)(1).

Later, when Jane returned from work, she spoke to             ,                       and       about what
had happened.   102
                         said that she “did not hear the whole story,” but remembered Jane telling them
“mostly about what she didn’t remember.”            said that Jane told them that she had gotten “really
drunk” and did not remember the whole night.              recollection was that Jane said she came back
to their suite with        and then went back out to go to “          ,” where she “tried to get in.”
said that Jane told them that she had been in               and had dropped her pizza on             ; she
showed them t          and the stain.        recalled Jane saying that she was in John's room and was
“unsure if they had sex,” and that she had gone, “upset and crying” to          door.

        stated that Jane looked at texts that she had sent and received from        , and that these caused a
“few things” to “come back to her.”          stated that Jane initially thought that “something had
happened” because she had been in    John's  room but that she was not sure what “it” was. Then, when
Jane read the texts, some “things” came back to her.            stated that she watched Jane read the
texts, and described Jane as looking “hurt” and “heartbroken.” She said that Jane was also upset that
       had responded by telling her that she was “okay.”

       said that Jane was “blaming herself,” as she talked about the encounter with John       said
that Jane was worried that she had been “flirty,” and had “given off the wrong vibe.”     stated that
Jane “was never worried about whether she had consented,” because she told them that she knew that

102
         was Jane's advisor during this process; accordingly, she was not interviewed as a witness. The
Investigators informed Jane at her initial interview, that her selection of      as her advisor would preclude
from being a witness. Jane and         conferred, and informed the Investigators that        did not have any
“substantive information” or any information that other witnesses did not have, and had been “less involved” than
Jane's other suitemates.
                                                        45
she had said “no.” Rather, she was upset that she had gone to John's room and possibly said something
that “allowed it to happen.” Jane told her suitemates that she allowed John to take her shorts off, but
recalled telling him that he could not take her underwear off. She said that Jane also told them that she
remembered being in the “missionary position” and telling John to “stop,” and that she was crying and
John said, “Oh no, something’s wrong.”

       also recalled this conversation in which Jane told her and the other suitemates what had
happened. She stated that Jane was “really blaming herself,” and saying that she was “too flirty when
she was drunk.”           stated that Jane told them about dropping her pizza on             , and said that
“somehow” she ended up in John's room, where he and she were “making out.”                  recalled Jane
saying that she told John   not to take off her underwear, but that he did.       said that she did not
remember Jane saying that she and John had “had sex,” but did recall Jane telling them that John
had told her to “roll over,” which had “really upset” her.          stated that Jane threw out            .

        stated that she and Jane had a one on one conversation when Jane got back to the dorm after
her work shift on               , prior to the group conversation described above. Jane told her that she
had wanted to go to “         ” and had ended up at               t and then in John's room.          said
that Jane told her that she had “made out” with John and could remember “bits of that,” as well as
“crying and going to         room.”             suggested to Jane that they look at texts, and try to piece
together a timeline of what had happened.             stated that they looked at Jane's              receipts
and her texts to and from      , attempting to do this.            stated that Jane was getting “triggered
memories” while they did this; she said that she remembered walking across the street to “             ” after
           , and dropping pizza               after she and           looked at        and saw the stain.
        described Jane as “blaming” herself; Jane was saying that she “did this to [herself] by
drinking too much.”

        stated that she also recalled Jane telling her – either in a conversation on this day or shortly
thereafter – that John “[went] for her underwear,” and that she had said, ”No.”103 She said that Jane
also said that John told her to “flip over,” and “pulled her underwear to the side,” and that she “said no
and burst into tears.”          stated that Jane described feeling helpless during the interaction with
John as though she “couldn’t do anything.”              stated that she asked Jane if John stopped having
sex with her when she said, “No,” and Jane told her that he did.

      stated that she recalled sitting with Jane and other suitemates on the evening of                   , so
that Jane could tell them what had happened.              recalled Jane saying that she could not remember
much of what had what happened.             stated that Jane did remember certain “pieces” of it, however,
which included “making out” with John in his room, and John trying to take her underwear off, and
doing so, even after she had told him not to, by saying, “Don’t, no.”         stated that she remembered
Jane telling them that   John   “started to have sex” with her and she said, “Stop,” and he said, “Oh no,
something’s wrong.”           said that Jane told them that she went to           “door” after this, “crying
and upset,” and ended up back in                 , where she slept on the couch without changing her clothes.



103
           tated that “[m]ost of [her] conversations with Jane about the alleged incident were on
[                  ] night and the next day or so after.”

                                                       46
      F. Additional Relevant Actions and Communications Within One Week of Alleged Incident

      1. Jane's Shorts; Communications Between Parties

Jane's Shorts

Jane stated that, when she realized she had left her spandex shorts in John's room, she decided to ask
him for them back. She sent him a message via Snapchat, in which she asked him if he had “the shorts
that he had taken from her.” John stated that he recalled getting this message from Jane 104 He said
that he had not found her shorts at the time, and told her that he did not know where they were.

Jane stated that she approached John in the                                , the next day (           ,
     ), to inquire about her shorts. She stated that she was walking with friends (including        ), and
went up to John She said that she asked him, in a “stern tone,” whether he had “even looked for [her]
shorts.” She stated that he said, “no,” and she told him to look for them “because [she] was going to
come get them.” Jane stated that she felt “shaken up” when she did this, and noticed that John looked
“uncomfortable.”105

John agreed that Jane approached him in the dining hall to ask about her shorts “one or two days” after
their sexual interaction. John stated that Jane asked him if he had found her shorts, and “seemed
upset.” John stated that when he told her he had not, Jane said, “You haven’t looked for them yet.”
John stated that he was confused as to why she was so upset about the shorts.

         recalled being with Jane in the dining hall, when she had this interaction with John He stated
that he did not hear the conversation, but observed that Jane was very agitated after she returned to the
table where they were eating, and ate almost nothing. She told him that she had seen “the kid” with
whom something “happened;” she did not identify John by name to              or tell him what had
happened.

John stated that he found Jane's shorts later that day, and sent her a Snapchat message. Jane stated
that when John messaged her to say that he had found the shorts, she asked him to meet her at his room
so that she could retrieve them. John stated that his recollection was that Jane demanded that he return
the shorts “right now.” John stated that he told Jane that he was at the gym, but told Jane that she
could get the shorts from his roommates. Jane agreed that John told her to do this. She stated that she
then went to his suite, with three of her suitemates (                      ). Jane said that one of
John's roommates (she did not who he was) let her in, and she asked him and the other roommates who
were there if John had told them that “something of hers” was in his room. Jane stated that the
roommates then Face Timed John (she was not part of this call). Jane stated that she heard John's




104
    The messages referenced in this section (Section IV(F)) were all via Snapchat, and neither party had a copy or
screenshot of any of them. Jane stated that she took a screenshot of one, as referenced below, but then
inadvertently deleted it.
105
    Jane stated that she also saw John when she and           were at             later on               and that he
waved at her; she said that she was “so upset” she “turned away.”

                                                         47
voice and that he sounded “jovial” until he understood why they were calling, at which point he said, “In
the dresser on the top shelf,” and hung up.

Jane stated that later that week (on                           ), John “Snapchatted” her again, saying
that he had “found her Banana Republic shorts.” She messaged him back, telling him that he had already
found her shorts, which she had retrieved, and that the Banana Republic ones did not belong to her.

Alleged Message from John to Jane

John stated that he recalled Jane sending him a message, after she had retrieved her shorts, in which
she said, “Thanks for nothing.” He stated that he “Snapped” back, “Why are you being such an asshole?”

Jane agreed that John sent her a Snapchat message in which he said she was being “an asshole,” but
she said that he did this after she “confronted” him in the dining hall. Jane stated that John said more
in this message. Specifically, Jane stated that John said something along the lines of, “I know we were
both very drunk and I wish last night didn’t happen, but you don’t have to be an ass to me about it.”
Jane stated that she took a screenshot of this message, but then deleted it, inadvertently. She said that
when she discovered (on                      ) that she had deleted this message, she wrote down, that same
day, what she recalled it saying, in the Notes application on her phone. Jane then took out her phone,
located the notation, and showed it to the Investigators.106 John denied telling Jane at any point, that
he had been intoxicated during their sexual encounter; he stated that he was not intoxicated during this
interaction.

        stated that she recalled seeing a Snapchat from John to Jane in which he said, “Something that
shouldn’t have happened, happened last night.”107 She said that John sent this to Jane after Jane
asked him about getting her shorts back.           was not sure if it was the same message, but she also
recalled seeing a message from John to Jane (or possibly a screenshot of it) in which he said something
about both of them being drunk at the time [of the sexual interaction] and told Jane “You don’t have to
be an ass to me about it.”          recalled Jane talking about the inconsistency between John's
message and what he said to her in their subsequent conversation at             (see Section IV(G)(3)).

          Game (                         )

On                              , Jane and John both attended the                   between BC and
                          . John stated that he did not recall seeing Jane at this game, but that she told
him later (when they spoke in          , at        ) that he had “walked right by her” at this game,

106
    See Evidence Binder, at Tab 40. Jane stated that when she and John spoke later, in early                (at his
request), she asked him about his level of intoxication on the night of their sexual interaction. Jane stated that she
“knew that [she] had been very drunk,” and that he had Snapchat messaged her saying that they were both “drunk,”
and wanted to know more about this. John told her that he was not “that drunk” during their sexual interaction.
Jane stated that she did not confront John about the inconsistency between what he had said earlier, via Snapchat,
and later, in this subsequent conversation, but she did mention to John that he had told her that he was “really
drunk” and he responded that he had “not been that drunk.” She pointed out that he did not deny having sent her the
text in which he stated that he had been “really drunk.”
107
         also stated that when he and Jane talked, on                  , she mentioned something about John having
texted her something about wishing that they “hadn’t had sex.”


                                                         48
without saying anything to her. John stated that he believed that Jane was upset with him because he
had had a “one-night stand” with her, and had “basically ignored her” afterwards.

Jane stated that she recalled being at a                                          and seeing John and his
friends walk by, and thinking that they were looking and laughing at her. She stated that she was upset,
and might have communicated this to John in some non-verbal way, but that it was not because he was
“ignoring” her, or because they had had a “one-night stand.” Rather, Jane explained that she was upset
because she believed that their sexual interaction “had not been consensual.”

      2. Jane's Communication with

Jane stated that initially, she did not want to report John's conduct, but did want him to understand that
“he had done something wrong” by having sex with her while she was “so intoxicated,” and without her
consent. She decided to schedule a meeting with                                                    ,
within a day or so of her sexual interaction with John

Jane met with                         and AD Gates. Jane stated that, at this meeting, she told
          that someone                  had “done something wrong involving alcohol and consent,” and
asked that he “speak to             , generally [about this topic].” She stated that he agreed to do this.

      3. Communications Between Jane and

Jane reached out to            on Monday,                     (at 1:29 PM), asking to talk to him.         did
not respond until 5:21 PM, telling Jane that he had been busy and would “probably be in
[        ]” for the rest of the night. Jane texted       again, later that evening, asking to talk to him if
he had a “free minute at any point this week.”        stated that he would “let her know.” When he did
not set a time, Jane texted him again, expressing frustration.108 She stated that she was “wicked upset
about the situation,” “just [didn’t] remember” what had happened and wanted            to tell her “what the
heck [she] had told him” when they talked on                  .       told Jane (via text) that the “only
thing” Jane “kept telling [him]” when she came to his suite was that she “had sex with [John].” Jane
responded that she remembered telling          that John had “[taken] advantage of [her] but like nothing
else.” She asked, again, to meet with        . They met on                 , outside             , at 10:30
PM. Jane stated that she was “very upset” and crying during this conversation. In his interview,
     109

       described Jane as “sad,” “tearing up,” and “wanting his advice.” They agreed that they spoke for
10 minutes.

Jane stated that she told        that John had had sex with her and that she had not wanted to have sex
with him. She said that       “kept asking [her] what [she] remembered,” and she wondered why he
wanted that information because she “had never known          to be good friends with John.” Jane
stated that she also told     that she remembered telling him (when she was upset, outside          suite)
that “her vagina hurt.” She stated that      responded by saying, “Oh, so you remember that.” Jane


108
    Jane produced these texts. See Evidence Binder, at Tab 32.              stated that he no longer had them. Jane
                                                             h
stated that       told her, when they spoke on                 , that he did not have these texts anymore.
109
            stated that she also texted      , on               , urging him to meet with Jane              produced the
text exchange she had with          about this. See Evidence Binder, at Tab 39.

                                                           49
asked       if he was drunk, when they spoke outside his suite. She said that                 said he was “not even
drunk” that night.

      described this                conversation somewhat differently. He stated that Jane told him that
she did not remember if she had had sex with John but that John had texted her saying that he “wished
[they] hadn’t done it” (implying that they had had sex). He stated that he “would guess” that Jane's
lack of memory was “due to the fact that she was very drunk.”            stated that he was “pretty sure”
Jane told him (on                 h
                                   ) that she had not wanted to have sex with John and “said something
about a condom;” he did not recall what she said.          stated that he did not recall Jane making any
comment, either outside his suite or on                , about any physical impact that her sexual
interaction with John  had had upon her (i.e., the “my vagina hurts” comment).            also said that he
told Jane on                 , that she had “kept calling herself a whore” outside his suite.

      G. Relevant Communications in                             (Jane           ; John/        ; Jane John)

      1. Communications Between Jane and

On                    , Jane texted         , telling him that she was “going to do something” about “the
whole John Doe thing,” and wanted to make sure that                 was “okay with [her] doing that.”
responded by telling Jane that he thought she should talk to John before “moving forward.” After
more texts on                , in which       stated that he “hoped everything work[ed] out for the best,”
and told Jane to tell him if she needed anything from him,           had the conversation with John
described below in Section IV(G)(2).           then texted Jane and told her that he had talked to John
and thought  John  “just want[ed] to clarify everything.” When Jane responded, “Yeah I bet,”
texted back, saying that the “scenario” was “serious” and that John was a friend of his.         told Jane
that he had wanted to hear what John had to say, and thought that “clarification” was “needed” before
“proceeding forward.”           then told Jane that he could not “keep playing the middle man” and that
whether to move forward was “her choice.”             and Jane agreed to talk later that afternoon, in
Jane's room.   110



      described Jane as “tearing up” during this meeting, and saying that she did not know what to do.
He stated that Jane had told him that she had spoken to                          without identifying John by
name, and that she was afraid of the “social situation” if she were to go through with filing a complaint.
      stated that he told Jane that she might have to get a lawyer if she did file a complaint, but that if
she did nothing, she might regret it later.      said, “I explained to her the pros and cons; she thanked
me and I left.” 111
                    Jane stated that        “did not tell her the specifics” of John's account, but told her

110
    See Evidence Binder, at Tab 32. The texts reflected that this meeting in Jane's room occurred after            spoke
to John and “heard his side of the story.”
111
          also told the Investigators that “a weird thing” happened after he left Jane's room on                 , in
that she texted him asking him to come back to her room. He stated that he did, and that when he returned, Jane
said that she “knew it was a weird question,” but wondered whether he (          ) thought that there was “anything
more” than a friendship between them.            said that he told Jane that there was not anything more than a
friendship (he told the Investigators that he had thought of Jane as his “best friend”), and that he was “sorry,” and
left. Jane acknowledged having this subsequent conversation with              , when the Investigators told her what
      had described. She stated that she asked          this question because she noticed the degree to which she had
been “leaning” on him for support after the sexual interaction with John was aware that he was her former

                                                          50
that it “did not line up” with what she was telling him. Jane said that she was undecided about what to
do after speaking with        ; she “felt confused.”

    2. John's Conversation with              (                    )

In his interview, John stated that he had gotten a text from         earlier on              , telling him that
       “needed to tell him something.”         stated that he recalled sending  John a Snapchat message to
tell him that     had said Jane might be “pressing charges” against John112              stated that John
responded by saying something along the lines of, “Wtf, are you serious? Holy shit.”              told John to
come to his and           room, to talk about it.       stated that John texted him on                  ,
“panicking.”

John said that he went to talk to     , in        suite, after class on             .       said he thought
that      was in the room when John came to their suite, but that       did not participate in their
conversation.       corroborated that he was “napping,” and so did not hear most of the conversation. He
stated that he “came out” towards the end of it and observed that John looked “super shocked” and “so
scared.”

John stated that        informed him that Jane was “thinking of coming forward with sexual charges”
against John   John   stated that      said that Jane had told       that she had “blacked out” and that
“the only thing she recalled specifically was asking John to get a condom.” John said that this
“blindsided” him, and that he texted Jane asking her to talk.

       said that John came to his room, and that           “sat [him] down, told him what might happen, and
that he might have to get a lawyer.” He said that John “told him the opposite of what Jane had said,”
in that he said that: (1) Jane had not looked drunk; (2) he had not been drunk; (3) Jane had told him to
“grab a condom” while they were “making out;” and (4) Jane had told him to do “specific things during
their interaction, i.e., to bite her ear (or something like that).” In his interview,     stated that “the
biggest part” of  John's    description, that he remembered, was that Jane had asked     John  to “grab a
condom.”           described John as looking “shocked,” as though “someone had died.”              stated that
he did not ask John any questions; he said that he (          ) “didn’t know what to do.”

    3. The Parties’ Conversation at               (                    )

At 1:27 PM on                , after his conversation with   , John texted Jane asking if she would
meet with him to talk about “that night about a month ago.” He said, in the text, that he had heard that
Jane had been having a “hard time,” and “just wanted to clear things up.” He stated that he thought it



boyfriend’s best friend, and thought that they should talk about their obvious “closeness.” Jane stated that
responded to her question by saying that he thought that they were “only good friends.” Jane stated that it was not
a “significant factor” to her, and that she was “relieved” at       response. Jane also said that her question had
not seemed like a “big deal” in their subsequent interactions.
112
         stated that      (not      ) told him that Jane “might have told        something and that she was
considering “pressing charges” (or something like that) against John.”         corroborated that he told    about
this, and that     told        about it.

                                                        51
was “fair to him” that he and Jane “at least get the chance to talk.” 113 Jane responded to John on the
following day, at 2:09 PM, saying that she “would give him a chance even if [he] didn’t deserve it.”114

After some back and forth, the parties agreed to meet at         ” (in the               ) at 2:00 PM on
                      (about 4 weeks after the Alleged Incident). Jane stated that she had spoken to
AVP Stoops at this point, as well as someone in the BC Women’s Center, but thought that a conversation
with John would “make [her] feel more in control of the situation.” John stated that he wanted to have
this conversation with Jane because he had been shocked to hear that she was alleging he had non-
consensual sex with her, and “wanted to understand how she felt.”

Some of Jane's suitemates accompanied her to               and sat together at a table not far from where
the parties sat to talk, but none of them overheard any part of the parties’ conversation. No one other than
the parties participated in this conversation.

Jane's Account

Jane stated that when she met with John at            , they sat at a table and he started by telling her that
he wanted her to know “his take” on their sexual interaction. Jane said that she wanted to keep the
conversation “broad,” and did not really want to hear “all the details.” Jane added that John appeared
“not to know that he had done anything wrong;” she stated that he kept saying, “I’m sorry you feel this
way,” but did not apologize for his conduct. Jane stated that John then told her the following, and that
she responded as noted.

         John and some friends saw Jane standing alone in                ; he went up behind her and said,
          “hey.” She then offered to buy his food, as well as food “for two of his friends” (he did not name
          them). John accepted her offer, and asked if she wanted to come back to his room to eat pizza
          with them. She agreed, and went back to the suite and ate pizza with them.

         In response to Jane telling John that she was “blacked out,” John stated that he had no idea
          that she was “blacked out” during their interaction.

         It “ended up” being just the two of them, and John asked if Jane wanted to go to his room and
          she said that she did. They went into his room and “started kissing.” He took his shirt off. John
          told Jane that she told him to kiss her neck, and said, “I know you want to do it.”

          Jane stated that she had no memory of saying these things to John in his room, and told him
          that. She also told him that she had been “really drunk” and did not remember things he was
          describing. Jane stated that she told John (during the conversation at        ) that the fact
          that he did not know her well meant that he had not known how drunk she was when they had
          the sexual interaction.



113
   See Evidence Binder, at Tab 41.
114
   In his interview, John stated that Jane did not respond to him for “several days.” The contemporaneous texts
that Jane produced (see Tab 41) contradicted John's statement.

                                                       52
   John told Jane that she was on his bed, and that he then got onto it. He said that she asked him
    if he had a condom. John told her that this question indicated to him that she “clearly knew what
    was going on in the situation,” and “was not drunk enough to just let it happen.”

    Jane stated that she asked John (at this point in their conversation at           ), “But did I tell
    you to get a condom, or ask you to use a condom?” She stated that John told her no, that she
    had not done this. Jane also stated that John did not tell her (at any point during this
    conversation at          ) that she commented, after he had gotten the condom, on the fact that
    he had not yet put it on his penis. Jane stated that the first time she heard that John was
    saying this was when the Investigators told her that he had said this in his interview.

    The Investigators told Jane that John stated that after he told Jane (at      s) that she had
    asked about a condom, causing him to believe she “knew what was going on,” she said, “Well, I
    am not blind.” The Investigators asked if she had made this comment and what she had meant by
    it.

    Jane stated that what she meant by this comment was that she believed that she had not been
    so intoxicated that she could not see. She said that while she might have commented on the
    fact that she saw John was not wearing a condom; that did not change the fact that she was
    too drunk to consent.

   In response to Jane telling John during the conversation at           , that she remembered him
    taking her spandex shorts off and her then saying, “No, you don’t get to take my underwear off,”
    John acknowledged that Jane said this to him.

   In response to Jane asking why he thought it would be okay to have sex with her after she had
    made this comment to him, John told Jane that he inferred from the comment that she was
    “insecure about [him] seeing her private area,” not that she did not want to have sexual
    intercourse. Jane stated that John also told her (at           ) that she had said something along
    the lines of, “It’s been a while.” Jane stated that she did not remember saying this, and did not
    interpret it to confer consent.

   John told Jane that they “started to have sex,” and that he asked her to turn onto her stomach.
    He said that when he did this, she told him she “did not like that.”

    Jane stated that John did not tell her (at      ) that she said she did not want to have sex in
    this position because he would “cum too quick.” She acknowledged, however, that this
    comment sounded like “something she might say.” Jane said that John told her that she was
    only on her back for “about a minute.”

   In response to Jane telling John (during the conversation at            ) that she remembered
    telling him to “stop,” John said that he did not recall her asking him to stop. Jane stated that
    she asked John how their sexual interaction stopped; he told her, “Well, it just stopped.”



                                                 53
       In response to Jane telling John (during the conversation at         ) that she recalled him
        saying, “Oh no, something’s wrong,” after she said, “stop,” John denied that he said that
        anything was “wrong.”

       John told Jane that he did not notice that Jane was upset, when she was in his room, or that
        she had left her shorts.

        Jane responded that it was not normal to “just stop sex and just leave without clothing and
        leave hysterical,” and said that John agreed that that “wasn’t normal,” and he “wished he’d
        realized it sooner.” John told her that he “didn’t remember if she was crying.”

       In response to Jane asking John why he looked uncomfortable when she approached him in the
        dining hall, asking for her shorts, John said that she “looked like a crazy girl just asking for [her]
        shorts,” and told her that she had been “yelling” and that he “had not known what was going on.”

       In response to Jane asking John if he was drunk at the time of their interaction, John stated
        that he had not been “that drunk.” He also told Jane that, when they were in his room, he had
        told her that he “didn’t get off when he was drunk.”

Jane stated, in her interviews, that John did not tell her the following additional things, during the
conversation in         , that he stated in his interviews during this investigation:

       John did not tell Jane that she said, during their sexual interaction, that other people had had
        sex, or tried to have sex, with her, without using a condom.

       John did not tell Jane that she said, “Do it” at any point during their sexual encounter, other
        than as part of the phrase, “I know you want to do it.”

       John did not tell Jane that she had pulled her underwear to the side.

       John did not tell Jane that she had told him to “Go slow,” or to “hold [his penis] inside of her.”
        (John alleged that Jane said these things after he had penetrated her vagina.)

       John did not tell Jane that they had had sex in the “missionary position” for 5-7 minutes before
        he told her to “flip over;” he told her that she was only on her back “for a minute.” Jane stated
        that John did not tell her that she said her back hurt, or that this caused the sex to stop.

       John did not say or ask Jane anything about the text that he stated, in his interview, she had
        asked him to send to        on                    .

       John did not say that he had walked Jane to the door of either his room or his suite after their
        sexual interaction; he just told her that she “left the room.”




                                                     54
Jane stated that she told John that she was thinking about moving forward with a complaint, and that
talking with him would not change what she was going to do. She stated that John was “very nice,” and
told her, “You have to do what you have to do.” She said that he did not apologize for his actions, but
told her again that he was sorry that she felt the way she did.

John's Account

John stated that when he met with Jane in             he was “trying to be nice,” and to understand how
she felt. He stated that when he told Jane that he was sorry about how she felt, she became “extremely
frustrated.” John said it was as though she wanted him “to apologize for sexually assaulting her, which
[he] didn’t do.” John stated that he tried to give Jane his perspective as to what had occurred between
them, but also did not want to upset her.

John stated that he told Jane that he had thought that she had wanted “everything that had happened
between them” that night (in other words, their sexual interaction) to happen. He told her that she had
“even given him instructions” during it, at times. In his initial interview, John stated that Jane told
him, at          that she had been “blacked out,” but remembered “seeing a condom in his hand.” He
stated that he commented on the fact that she recalled this, to which Jane responded by saying “I’m not
blind!” In his second interview, John clarified that he told Jane (at            ) that she had “confronted
him” and that her response to his telling her this was to say, “Well, I am not blind!” John pointed to this
as an indication that Jane was not “blacked out” during their sexual encounter. He stated that “she must
have known what was going on,” or, “at least he thought she did.”

John stated that Jane kept stating, during the conversation at             that she had been “blacked out”
during their sexual interaction. He stated that his observation was that Jane had not been “blacked out;”
he said, “Not to say that I wanted to laugh, but that just isn’t what occurred.” John said that he did not
challenge Jane during their talk, however, because he “did not want to upset her.” He noted that she
also told him that she had dropped her pizza on            , and asked him if he had seen this. He told her
that he had not, and stated (in his interview) that he did not remember seeing her buy any food for herself,
or eat anything, at any point during their interaction with each other.

In response to a question from the Investigators, John stated that he had heard from        that Jane was
“saying she was blacked out,” but had not spoken with         about this further.

In response to the Investigators’ question as to whether Jane had talked to him about whether she had
made a comment (at            ) about whether he could take her underwear off, John said that he thought
she told him that she “had tried to say no.” John stated that he was sure that “in Jane's head,” she was
“trying to frame what she had told him about not taking her underwear off to be consistent with her
believing that she had said, “No.”” He stated that, from his perspective, it was obvious that she pulled her
underwear over to enable him to penetrate her vagina, but that he did not say this to her at        .

In response to a question from the Investigators, John stated that he did not tell Jane that she had said,
“Do it,” while pulling her underwear to the side because he didn’t want to challenge her. He said that she
had gotten very upset when he told her about the condom, so he didn’t want to go into more details or
“press her.” He stated that he “was not trying to give her an entire recap.” John denied saying that


                                                    55
Jane had only been on her back for “a minute,” because he said that he “would not have wanted to bring
up those details.” John noted that Jane was squeezing a stress ball throughout their entire conversation.

John denied that Jane told him to “stop” at any point during their encounter, and said that he told
Jane that he did not recall her telling him to “stop” when they talked about it at           . John also
denied that that he ever said, “Oh no, something’s wrong.”  John   stated that he had never heard (prior to
the Investigators telling him) that Jane alleging that he had said this, and that if he had, it “would have
freaked him out.” He stated that her allegation that he made this comment “blew his mind,” and that it
“absolutely didn’t happen.”

John stated that Jane also mentioned (during their conversation at             ) the fact that he had not
spoken to her at the                ; he stated that she was “very upset” about this, as well as about how
he had ignored her when she was trying to get her shorts back. In addition, John stated that Jane said
she wished that he had apologized sooner. She asked him not to talk about the matter with anyone else,
and told him that she had to report it to the University. John said that he did not argue with Jane and
told her she should just “do what she needed to do.”

The parties agreed that this conversation on                    lasted 45 minutes to one hour. This was
their last communication.

    H. Findings Regarding the Parties’ Sexual Encounter in John's Room

    1. Jane's Level of Intoxication During the Sexual Encounter

The Investigators find, by a preponderance of the evidence, that Jane was unable to make informed,
rational judgments and decisions (i.e., was incapacitated), because of her level of intoxication throughout
the parties’ sexual interaction in John's room on                    . This finding is based in part on the
evidence set forth in Section IV(D)(1), which supported the Investigators’ finding that it was more likely
than not that Jane was incapacitated by alcohol during her interactions with John on                  ,
     , prior to going into his bedroom. The finding that Jane continued to be in an incapacitated state
while in John's room, during the Alleged Incident, is also based on the following evidence:

       The Investigators credited Jane statements that she could not recall much of what transpired
        in John's room, and that her memory of the Alleged Incident was “spotty” due to her
        consumption of a large quantity of vodka both prior to and at the        ;

       Jane's texts to         immediately after the Alleged Incident reflected that she was in a semi-
        incoherent (not simply emotional) state; the Investigators found it plausible that Jane's level of
        intoxication cause this incoherence;

       Jane's texts to her childhood friend (       ) and her BC suitemates, which she sent later in the
        morning on which the Alleged Incident occurred, contained numerous references by her to being
        “blacked out” and not recalling exactly what happened between her and John in his room;




                                                     56
                              and       all observed that Jane did not remember much of what
        happened during the sexual interaction with John and that viewing texts and              receipts,
        as well as the pizza stain on        , caused her to have “triggered” memories of events. They
        provided consistent descriptions of Jane struggling to “piece together” what had happened; how
        she had ended up in John's room, and what had happened there. Their consistent statements
        supported a finding that Jane was “blacked out” (and therefore, incapacitated) during the
        Alleged Incident.

       The Investigators credited Jane's description of realizing, as she lay on John's bed, that he had
        penetrated her vagina only after he had done so; the weight of the evidence (including John's
        own statements) supported a finding that John (who was sober) performed each sexual act of a
        physical nature during the parties’ interaction in his room. John stated that Jane did not touch
        him in a sexual manner at any point and did not touch his penis or genitals. He stated that he had
        no recollection of her taking any of his (or her own) clothes off, and that although he was
        completely naked,            and thong remained on. Although John stated that Jane told him to
        kiss her neck, and allegedly gave him other “instructions” such as to “do it” and to “go slow,” he
        did not state that Jane initiated any physical sexual conduct towards him. This evidence was
        consistent with the Investigators’ finding that Jane was incapacitated by alcohol during the
        encounter.

       Jane left John's room in an                    , without the spandex shorts she had worn all
        evening. She went “running” to talk to        (who observed that she was “crying” and
        “hysterical”), then sat in the lounge area of        (crying by herself), and ended up back in her
        dorm on the couch in the common room of her suite where she fell asleep without removing her
                     , her makeup or her “big hoop earring.”         saw her “fumbling around” and
        looking in “shambles” a few hours later. This conduct supported a finding that Jane was more
        likely than not incapacitated by alcohol during the Alleged Incident.

       Jane requested testing for STDs on                    , because she did not know whether John
        had worn a condom during the Alleged Incident. Jane produced this medical record, which
        supported a finding that Jane was highly intoxicated during the Alleged Incident, to the point of
        not recalling this fact.

    2. John's Awareness of Jane's Level of Intoxication During the Sexual Encounter;
       Reasonableness of Same

The Investigators find, by a preponderance of the evidence, that John knew Jane was intoxicated, but
did not know that she was incapacitated by alcohol (as defined by the Policy) at the time that he engaged
in conduct of a sexual nature towards her on                     . The Investigators find further, that the
weight of the evidence was insufficient to support a finding that John should “reasonably have known,”
under the circumstances, that Jane was incapacitated due to alcohol during his interaction with her.

These findings are based in part on the evidence set forth in Section IV(D)(2), which supported the
Investigators’ finding that it was more likely than not that John neither knew, nor reasonably should have


                                                     57
known, that Jane was incapacitated by alcohol – as opposed to intoxicated to a lesser degree – prior to
going with her into his room. These findings are also based on the following evidence:

       The investigators credited John's statements that he did not realize that Jane was incapacitated
        by alcohol when he engaged in sexual interaction with her in his room, because she functioned,
        and conversed with him, in a way that he did not associate with being incapacitated by alcohol.
        There was no evidence that Jane stumbled, needed help getting onto John's bed, slurred her
        speech, vomited, or passed out. In the absence of these “obvious” indicia of incapacitation, and
        because he did not know Jane John did not know, nor reasonably should have known, that
        Jane was incapacitated by alcohol when he engaged in sexual interaction with her.

       None of the witnesses who observed Jane interact with John at                  or in his suite stated
        that they observed that Jane was highly intoxicated.

       Jane and certain witnesses stated that it was uncharacteristic of Jane to be clumsy, and
        pointed to the fact that she dropped her pizza on          as an “obvious sign” of her high level of
        intoxication. The evidence was insufficient to support a finding that John observed Jane drop
        her pizza. Even if John had observed his, however, there was insufficient evidence to support a
        finding that he reasonably should have understood, at that point, that Jane was incapacitated. It
        was undisputed that the parties had never spent time together, and thus did not have an awareness
        of what was characteristic or uncharacteristic of the other.

       John described Jane as continuing to be flirty with him while they were in his room. Jane as
        well as her childhood friend (        ) and her BC suitemates provided consistent statements that
        Jane   was  typically flirty, when she was intoxicated. John did not know Jane and so did not
        know the degree to which the flirtation he observed was the result of her intoxication. When
        John's lack of familiarity of Jane was combined with her apparent functionality, there was no
        reason for John to know that the flirty comments Jane made (i.e., “I know you want to do it”),
        or her willingness to let him kiss her and take her shorts off, were indications that she was highly
        intoxicated.

       There was no evidence that John believed that Jane had been incapacitated by alcohol during
        their sexual interaction. When John and Jane spoke at            , John told Jane that he had
        not observed her to be highly intoxicated, to which she responded by telling him that he did not
        know her well enough to make that observation.

    3. Whether Jane Consented to the Sexual Encounter

As detailed above, the Investigators find, by a preponderance of the evidence, that Jane was
incapacitated by alcohol during the Alleged Incident, but that John neither knew nor reasonably should
have known, that she was incapacitated. The Investigators separately considered whether, despite her
state of incapacitation, Jane conveyed consent, as that term is defined by the Policy, to John to engage
in sexual activity with him. As set forth in Section II, the Policy defines “consent” as “the clear and
voluntary agreement to engage in particular sexual activity, communicated through mutually


                                                    58
understandable words or actions.” The Policy also specifies that consent must be “actively given,” and
cannot be inferred from silence or a “lack of resistance.” Consent “must be ongoing,” and can be
withdrawn at any time; “consent for one sexual act does not imply consent for subsequent sexual
activity.” The fact that John did not understand that Jane was incapacitated by alcohol did not lessen
the requirement that he obtain consent from her (through words or actions) before engaging in sexual
activity.115

Whether Jane Consented to the First Part of the Parties’ Sexual Interaction

As detailed above, the weight of the evidence supported a finding that Jane went willingly into John's
room with him, and conveyed, through both her words and actions, consent to “make out” with him.
Jane acknowledged that she likely agreed to go into John's room (although she could not recall it), told
him to “kiss her neck,” and had her arms around him as they lay on his bed, kissing. The Investigators
also credited John's statement that she was “flirtatious” with him, told him that she knew that he
“want[ed] to do it,” and helped him remove her shorts by arching her back. Jane did not dispute this,
and stated that she had some memory of kissing John and allowing him to remove her shorts.116

In addition, Jane's texts to          and           (within hours of the Alleged Incident) communicated to
them her own belief that   John had not realized how drunk she was and that they had been “making out.”
In these texts, Jane did not describe any conduct on her part that would have communicated to John
that she did not want to engage in this first portion of their sexual interaction (i.e., the kissing, and his
taking off of her shorts).

In sum, the weight of the evidence supported a finding that, prior to telling John not to take her
underwear off, Jane communicated consent to John to “make out” (i.e., kiss, lie in close proximity to
each other on the bed, while touching, partially undressed) through “mutually understandable words and
actions.”

Whether Jane Consented to John's Penetration of Her Vagina

In contrast, the weight of the evidence supported a finding that Jane did not give “clear and voluntary
agreement” to John for his penetration of her vagina. This finding is based on the undisputed fact that
Jane made it clear to John verbally, that she did not want him to remove her underwear. The
Investigators found it more likely than not that Jane intended to communicate, by denying John this
access to that area of her body, that she did not want John to penetrate her vagina. The Investigators
credited Jane's statement that although she was “in and out of it” during the Alleged Incident, due to
her level of intoxication, she had a specific recollection of telling John that he did not “get to” take off
her underwear, and of intending to set a physical boundary to the sexual interaction by telling him this.




115
    The Investigators reiterate that Jane could not give consent to sexual activity, because she was incapacitated by
alcohol. Their finding that John was not, and reasonably should not have been, aware of Jane's incapacitation,
meant that the Investigators had to consider whether Jane provided John with the consent that the Policy requires
to be present in every sexual interaction between individuals within its scope.
116
    Jane also told her suitemates that she let John take off her shorts.
                                                         59
The Investigators gave careful consideration, in arriving at this finding, to what John identified as his
reasons for believing that Jane consented to his penetration of her vagina. John identified the
following as the bases for his belief: (1) Jane's apparent consenting to his kissing of her and removal of
her spandex shorts; (2) Jane's stating, “I know you want to do it,” and telling him to kiss her neck; (3)
Jane asking John to get a condom, after she had told him that he did not “get to” take off her
underwear, and asking him why he had not put the condom on yet; (4) Jane holding her underwear to
the side, and saying, “Do it;” (5) Jane giving him “instructions” after he had penetrated her, including
“Go slow … It’s been awhile,” and “Hold it there;” and (6) Jane agreeing to turn over onto her stomach
after 5-7 minutes in the “missionary” position, once he had assured her that he would “not cum too fast.”
The Investigators address each of these points below.

John's Kissing of Jane Removal of Her Shorts; Initial Flirtatious Comments

As described above, the weight of the evidence supported a finding that Jane communicated, through
her words and actions, consent to “make out” with John Under the Policy, however, consent to one
sexual act cannot imply consent for a subsequent one. Accordingly, Jane's apparent consent to the
initial part of the parties’ sexual interaction is irrelevant to whether Jane gave consent to John to
penetrate her vagina.

The Underwear Comment, Jane's Alleged Holding of Her Underwear to the Side; Alleged “Do it”
Comment and Alleged Condom Conversation

As detailed above, the parties did not dispute that Jane told John not to remove her underwear. They
did dispute what this comment meant. They also disputed whether Jane held her underwear to the side
and said, “Do it,” as well as whether Jane gave John an instruction to get a condom that communicated
an intent to have sexual intercourse.

The Investigators find it more likely than not that Jane did not hold her underwear to the side, and did
not tell John to, “Do it.” The Investigators find further that whatever conversation the parties had about a
condom was not sufficient to counter the fact that Jane expressed a lack of consent to John for
penetration of her vagina by telling him not to remove her underwear. These findings are based on the
following:

       The Investigators did not credit John's statement that Jane said, “Do it,” for the reasons set
        forth above in Footnote 74. In addition, they found it unlikely that John would not tell Jane at
                  , that one reason he believed that she had consented was because she had told him to “Do
        it,” if she had actually said this. John stated that he did not give Jane all the details, or an
        “entire recap” of their interaction during the conversation, at          because he did not want to
        upset her. While the Investigators found it plausible that    John did not want to upset Jane at
        this point, they found it implausible that he would consider the alleged “Do it” comment a
        “detail,” particularly in light of the level of anxiety that both     and       described John as
        expressing when he learned that Jane was considering reporting his conduct.




                                                    60
       The Investigators did not credit John's interpretation of Jane's instruction not to remove her
        underwear as simply a communication to him that she felt self-conscious about him seeing that
        part of her body.

       As with the “Do it” comment, the Investigators found it implausible that John would not tell
        Jane at              , that she had held her underwear to the side (after telling him that he could not
        take it off), if she had actually done this. It was not plausible that John would consider this non-
        verbal conduct to be less significant than the “kiss my neck” comment he told her she had made,
        in explaining to her why he believed she knew what was going on and wanted to be doing it.

       The Investigators credited Jane's statement that she had never had sex while keeping her
        underwear on, and had no recollection of pulling her underwear to the side during the Alleged
        Incident. John's statement that Jane's thong was still on when he penetrated her from behind,
        but that he did not see her holding it to the side at that point, indicated that he was physically able
        to penetrate her vagina with his penis without anyone holding her thong to the side, and the
        weight of the evidence supported a finding that this is what occurred.

       John's statements about the condom were inconsistent, as was his recollection of where the
        condom was when he retrieved it (desk as opposed to wardrobe), and Jane's statements about
        what John told her at           about the condom comments were not consistent with what John
        said in his interviews. On this record, the Investigators found it more likely than not that the
        parties had some conversation about a condom, but that it did not consist of Jane giving John
        an unambiguous instruction to put a condom on in order to have sex with her. The evidence
        concerning the conversation about a condom did not outweigh the evidence supporting a finding
        that Jane did not give John “clear and voluntary agreement,” “through mutually understandable
        words or actions,” to his penetration of her vagina.

Jane's Alleged Post-Penetration Instructions, Comments, Actions
As noted above, John alleged that Jane made certain comments to him after he penetrated her vagina
with his penis, which caused him to believe she consented to the penetration. Jane stated that she had
no recollection of saying any of these things. The Investigators noted that, even if Jane did say these
things, she said them after John penetrated her, so that they could not constitute a communication of
“clear and voluntary” consent to John to penetrate her vagina.

    4. The End of the Parties’ Sexual Encounter

The Investigators credited Jane's statement that she told John to “stop” the penetration, at some point
after it began, when she became aware of what was happening. Jane contemporaneous texts to
         and        both contained statements about this, and Jane's suitemates all described hearing
Jane say that she did this, and that John stopped, and then said “Oh no, something’s wrong.”

The Investigators did not find John's conflicting description as plausible; he stated (in his interview) that
Jane said that her back hurt, that it “seemed like a good time to stop,” and that he “did not want to have


                                                      61
sex anymore.” John denied that Jane ever told him to “stop,” and he denied that he said that something
was “wrong,” as well as that Jane had told him (when they spoke at        ) that he had said this.

The weight of the evidence supported a finding that Jane did not tell John that her back hurt. Not only
did the Investigators credit Jane's statement that she does not have back problems and would not likely
have said this, but they also credited her statement (undisputed by John) that John did not tell her she
had complained about her back, when they spoke at             . The Investigators did not credit John's
statement that he omitted this information because he was trying not to upset Jane

The Investigators found it more likely than not that Jane told John to stop penetrating her when –
despite her level of intoxication – she grasped what was happening, and that she sounded upset when she
did this, and that this caused John to stop and to make the comment that Jane alleged he made. It was
more plausible that the sexual interaction ended this way than in the abrupt manner described by John
and Jane's description was consistent with            account of how Jane appeared (“crying” and
“hysterical”) when he opened the door to speak to her, immediately after she had been with John

Rm. 1stated that he observed Jane leave the room (and their suite), and that she was not rushing out or
crying. The Investigators found it more likely than not that the fleeting opportunity Rm. 1 had to observe
Jane (with whom he was not well-acquainted) did not enable him to know with any certainty whether
Jane was upset at the time.             observations of Jane shortly after she left John's suite, as well as
those of her suitemates later that day, were inconsistent with Rm. 1 and more deserving of weight, based
on these circumstances.

    V.       Policy Violation Determinations

As set forth above in Section II, the College’s Sexual Misconduct Policy states that BC prohibits all forms
of sexual misconduct, and sets forth specific definitions of sexual assault, consent and incapacity. The
Investigators find, based upon a preponderance of the evidence as outlined above in Section IV, that:


        Jane was incapacitated by alcohol during her entire sexual interaction with John on
                   , and was therefore unable to consent to that interaction;
        John neither knew, nor reasonably should have known, that Jane was incapacitated by alcohol
         during his sexual interaction with her;
        Jane's words and actions during the first part of the parties’ sexual interaction conveyed clear
         and voluntary consent to John to engage in kissing, lying on his bed with bodies touching, and
         his removal of her shorts;
        Jane communicated to John that she did not want him to remove her underwear, at which point
         John did not have her “clear and voluntary agreement” to penetrate her vagina with his penis;
         rather, Jane communicated that she did not give consent to John to do so;
         Jane did not say or do anything after this point in the parties’ sexual interaction that constituted
         “clear and voluntary” agreement for John to penetrate her vagina with his penis;
        John penetrated Jane's vagina with his penis without having obtained her consent to do so.




                                                      62
   VI.     Conclusion
In conclusion, the Investigators find, based upon a preponderance of the evidence, that John Doe
        violated Section III of BC’s Student Sexual Misconduct Policy by engaging in conduct (non-
consensual penile/vaginal penetration) towards Jane Roe          in his room in
            on                      that constituted Sexual Assault, as defined by the Policy.




                                                  63
